                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CORNELIUS M. MCCLENDON,                            Case No. 17-cv-03271-HSG (PR)
                                                         Petitioner,                          ORDER DENYING PETITION FOR
                                   8
                                                  v.                                          WRIT OF HABEAS CORPUS;
                                   9                                                          DENYING CERTIFICATE OF
                                           CHARLES W. CALLAHAN, Warden,1                      APPEALABILITY
                                  10
                                                         Respondent.
                                  11

                                  12             Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254 by Petitioner Cornelius M. McClendon challenging the validity of a judgment
                                  14   obtained against him in state court. Respondent has filed an answer to the petition, Dkt. No. 13,
                                  15   and Petitioner has filed a traverse, Dkt. No. 17. For the reasons set forth below, the petition is
                                  16   denied.
                                  17   I.        PROCEDURAL HISTORY
                                  18             A.     Conviction and Sentencing
                                  19             On August 7, 2012, the Contra Costa County District Attorney filed an information
                                  20   charging Petitioner with two counts of forcible rape, forcible oral copulation, attempted murder,
                                  21   inflicting corporal injury to a cohabitant, and unlawfully attempting to dissuade a witness from
                                  22   testifying. People v. McClendon, No. A138039, 2015 WL 5257759, *1 (Cal. Ct. App. Sept. 9,
                                  23   2015). It was alleged that in the commission of the sexual offenses Petitioner engaged in tying
                                  24   and binding the victim and personally inflicted great bodily injury. Id. It was further alleged that
                                  25   Petitioner personally inflicted great bodily injury in the commission of attempted murder and
                                  26   inflicting corporal injury to a cohabitant, and that he had suffered a prior conviction for a serious
                                  27
                                       1
                                  28    Charles W. Callahan, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                   1
                                       felony. Id.
                                   2
                                              At trial, Petitioner appeared in propria persona. Id.
                                   3
                                              On November 27, 2012, the jury found Petitioner guilty of the two counts of forcible rape,
                                   4
                                       the count of forcible oral copulation, and the count of inflicting corporal injury to a cohabitant. Id.
                                   5
                                       The jury found true the tying and binding allegations, but not the inflicting of great bodily injury
                                   6
                                       allegations. Id. Petitioner was found not guilty of attempted murder and dissuading a witness
                                   7
                                       from testifying. Id. Petitioner waived jury trial on the prior conviction charge, and the trial court
                                   8
                                       subsequently found the allegation true on January 4, 2013. Id. On February 1, 2013, Petitioner
                                   9
                                       was sentenced to thirty-five years to life in state prison. Id.
                                  10
                                              B.      Post-Conviction Appeals and Collateral Attacks
                                  11
                                              On February 5, 2013, Petitioner filed a timely review in the California Court of Appeal.
                                  12
Northern District of California




                                       Id. On September 9, 2015, in an unpublished opinion, the California Court of Appeal affirmed the
 United States District Court




                                  13
                                       trial court’s judgment but granted Petitioner an additional day of custody credit. Id. at *17.
                                  14
                                              On October 14, 2015, Petitioner filed a petition for review in the California Supreme
                                  15
                                       Court, seeking review of the state appellate court’s denial of his appeal. Answer, Exs. G. On
                                  16
                                       November 18, 2015, the California Supreme Court summarily denied review of the state appellate
                                  17
                                       court decision. Answer, Ex. H.
                                  18
                                              On November 23, 2015, the California Court of Appeal issued the remittitur, which
                                  19
                                       indicated that “[c]osts [were] not awarded at this proceeding.” Answer, Ex. I.
                                  20
                                              On December 19, 2016, Petitioner filed a motion in the California Court of Appeal to
                                  21
                                       recall the remittitur. Answer, Ex. J. On January 27, 2017, Respondent filed an opposition to
                                  22
                                       Petitioner’s motion. Answer, Ex. K. On February 1, 2017, the California Court of Appeal
                                  23
                                       summarily denied Petitioner’s motion. Answer, Ex. L.
                                  24
                                              On March 6, 2017, Petitioner filed a petition for review in the California Supreme Court,
                                  25
                                       seeking review of the state appellate court’s denial of the recall motion. Answer, Ex. M. On April
                                  26
                                       12, 2017, the petition for review was summarily denied. Answer, Ex. N.
                                  27

                                  28                                                      2
                                   1            C.      Federal Court Proceedings
                                   2            On June 7, 2017, Petitioner filed the instant federal habeas petition. Dkt. No. 1. Petitioner

                                   3   raised the following six claims for habeas relief: (1) he was coerced into a Faretta2 waiver of trial

                                   4   counsel; (2) his appellate counsel was ineffective in failing to raise the waiver of trial counsel

                                   5   claim; (3) the trial court erred in excluding evidence from the victim’s medical records; (4) the

                                   6   trial court erred by admitting evidence of alleged past acts of uncharged domestic violence; (5) the

                                   7   trial court erred in using jury instruction CALCRIM No. 852 on the use of propensity evidence;

                                   8   and (6) the cumulative effect of these claimed errors violated his due process rights. Id. at 5-6.3

                                   9            On August 1, 2017, Magistrate Judge Donna M. Ryu issued an Order to Show Cause. Dkt.

                                  10   No. 5. Thereafter, the case was reassigned to the undersigned. Dkt. No. 8. An answer was filed

                                  11   on January 12, 2018. Dkt. No. 13. A traverse was filed on March 26, 2018. Dkt. No. 17.

                                  12   II.      STATEMENT OF FACTS
Northern District of California
 United States District Court




                                  13            The following factual background is taken from the September 9, 2015 opinion of the

                                  14   California Court of Appeal:4

                                  15            Jane Doe testified that she and appellant started dating in March 2010, and began living
                                                together in September 2010. In April 2011, Doe and appellant were arguing about
                                  16            appellant’s drinking, Doe sitting at the kitchen table. Appellant pushed Doe’s head, causing
                                                her to fall to the floor and hit her head, leaving a “knot” on her forehead. She got up and
                                  17            went to the bedroom to get her shoes; he followed, pleading with her not to leave, she
                                                argued with him, and he threw her on the bed, got on top of her and restrained her as she
                                  18            “mouth[ed] off at him.” She screamed and at some point banged on the wall, hoping the
                                                neighbors would hear. Appellant eventually got off of her, or she got out from under him,
                                  19            and she left the apartment with him following her and pleading, “what are you doing? This
                                                is crazy.” She screamed for the neighbors to call the police. Once she got to her car,
                                  20            appellant blocked her from closing the door. Eventually some neighbors came out and got
                                                appellant away from the door, and Doe drove around the corner and called the police.[FN
                                  21

                                  22   2
                                           Faretta v. California, 422 U.S. 806, 832 (1975).
                                  23   3
                                         Page number citations for the parties’ filings refer to those assigned by the Court’s electronic
                                  24   filing system and are located at the top right-hand corner of each page.
                                       4
                                  25     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  26   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  27   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                  28                                                      3
                                   1   1]
                                   2          [FN 1]: Appellant states that while Doe testified she was not intoxicated, she
                                              admitted on cross-examination that she “was bar hopping and was intoxicated as
                                   3          well.” At the page of the reporter’s transcript cited, appellant asked Doe,
                                              “Regarding your report on April 18th, 2011, it says in your report—you say that on
                                   4          St. Patrick’s Day 2011 that we went out to Walnut Creek, and I got very
                                              intoxicated; is that correct?” Doe answered “yes,” and appellant continued, “Why
                                   5          did you forget to mention that you got off work early and assisted [sic] on going to
                                              bar hop, and you were very intoxicated as well?” Doe replied, “I don’t know why I
                                   6          failed to mention that.” In 2011, St. Patrick’s Day fell on March 17; the domestic
                                              dispute at issue occurred on April 18.
                                   7
                                       Police Officer Tamra Roberts testified that on April 18, 2011, she responded to the report
                                   8   of a domestic dispute and spoke with appellant, who initially gave his name as Cornelius
                                       Matthew. He appeared to be under the influence of alcohol and, once at the jail, was found
                                   9   to have a blood alcohol concentration of 0.165. Doe did not appear to be under the
                                       influence of alcohol. She had a “goose-egg-size” lump on the right side of her forehead, her
                                  10   lower lip was swollen, she had a cut or abrasion on the inside of her lip and there was a red
                                       mark on her arm consistent with the size of a finger. She stated that she did not desire
                                  11   prosecution.
                                  12   Doe testified that on May 25, 2011, while she and appellant were arguing, he grabbed her
Northern District of California
 United States District Court




                                       and threw her against the kitchen wall, pinning her by her arms. Doe’s six-year-old son,
                                  13   who had been playing, got scared and ran to hide in his room. She struggled to get away
                                       from appellant and screamed to her son to get out of the house, get the neighbors, and get
                                  14   the police, but he was too scared. Doe got free, grabbed her son and went out the front door
                                       as appellant tried to pull her and prevent her from leaving. A neighbor let her and her son in
                                  15   and called the police. The police took Doe’s statement and when they checked her house,
                                       appellant was gone.
                                  16
                                       Police Officer Scott Johnson testified that Doe was crying when he contacted her at her
                                  17   apartment. He saw a cup of spilled orange juice on the coffee table and, in the kitchen, a
                                       picture that had been knocked off the wall and was on the floor in the area where Doe said
                                  18   appellant had slammed her against the wall. Doe did not want prosecution.
                                  19   On July 10, 2011, Doe and appellant were arguing as they walked to Safeway through a
                                       park behind their apartment. She turned around to walk back home and he followed, still
                                  20   arguing. Doe testified that she was “pretty sure” she was aggravating him; she “might have
                                       been screaming at him, calling him a loser, saying leave me alone.” He grabbed her and
                                  21   pushed her down on the gravel at the side of the path and she put her hands out to break her
                                       fall, hitting her wrist and scraping her shoulder. He walked away. She got up and was
                                  22   trying to run away when he caught up with her and, as he approached, she swung her hands
                                       at him. He laughed and asked what she was doing and she said she was “sick of it” and
                                  23   “going to fight back.” She lay on the ground so appellant could not push her down and
                                       screamed for help. A neighbor called the police and came to help her, by which time
                                  24   appellant was gone. Doe spoke with the police and returned to her apartment when they
                                       said it was safe to do so. The next day, Doe went to Kaiser and was found to have a
                                  25   fractured elbow. Doe acknowledged on cross-examination that she bit appellant in his face
                                       during the argument.
                                  26
                                       Police Sergeant Richard McEachin and Officer Richard Enea responded to a report of a
                                  27   woman screaming in Westwood Park and were approached by a man who said the woman
                                  28                                             4
                                   1   was in his apartment. As they followed the man, McEachin saw appellant in the apartment
                                       parking lot, looking “a little agitated.” At the apartment, McEachin took a statement from
                                   2   Doe. She had abrasions on her left shoulder and arm and a swollen left wrist, and it
                                       appeared she had been drinking alcohol. She did not want prosecution. Both officers
                                   3   testified that appellant appeared to be intoxicated, and had a scratch on his face. Enea
                                       arrested appellant, who was very upset, saying he needed to get to work the next day, and
                                   4   thrashing around and yelling when he was put into a patrol car. At the jail, appellant was
                                       found to have a blood alcohol level of 0.142.
                                   5
                                       Doe testified that in April 2012, she went to pick appellant up from a job and found him
                                   6   “completely intoxicated.” He had a bottle of Hennessy that he said one of the guys had
                                       given him for his birthday. Doe yelled at him, upset that he had been drinking at work, and
                                   7   because they had promised not to drink. As she was driving, she grabbed the bottle and
                                       threw it out the window. Appellant pushed her head toward the window, which was open.
                                   8   She swerved, then pulled over hard, took the keys from the ignition and got out of the car.
                                       He was swearing and calling her names; she “may have been” cussing back at him. She
                                   9   walked away, calling 911, then hung up because a California Highway Patrol officer, who
                                       happened to be driving past, stopped and asked if she needed help. She said appellant was
                                  10   drunk and they had a fight, but he was walking it off and she would drive home. Appellant
                                       did not have keys to the apartment at that time because she had not returned them after he
                                  11   threw them at her during a previous fight, so she knew he could not get into the apartment.
                                       Doe testified that she did not want to be hurt anymore but did not want to see appellant in
                                  12   trouble. As she was driving home, appellant called, continuing to scream at her, and she
Northern District of California




                                       told him to leave her alone, “it’s over.” She told him not to come to the house and said she
 United States District Court




                                  13   would call the police if he came there drunk. She also had his cell phone shut off, which
                                       was on a plan she paid for.
                                  14
                                       Forty-five minutes to an hour later, appellant was back in the house, still “pretty drunk,”
                                  15   and the argument resumed. She was asking him to leave and as she stood at the open front
                                       door, he “charged” toward her, grabbed her and threw her against the door, causing the
                                  16   doorknob to make a hole in the wall behind. She ran out of the house, got into her car and
                                       called the police. Seeing appellant leaving the apartment with her belongings, including her
                                  17   work laptop, she got out of the car and struggled with him over the laptop; he eventually let
                                       go and she returned with it to her car. The police arrived and arrested appellant, who had
                                  18   gone back into the apartment. This time, when the police asked if she wanted a restraining
                                       order and a “kick-out” order, she said yes.
                                  19
                                       Police Officer Tony Killion spoke with Doe outside the residence, then went inside and
                                  20   saw a hole in the wall behind the front door at doorknob height, consistent with Doe’s
                                       statement. Doe indicated she did not want prosecution.
                                  21
                                       Prior to returning to the house that day, appellant left two voicemail messages for Doe,
                                  22   recordings of which were played for the jury. The first said, “You’re going to stay in this
                                       relationship no matter what because I will beat your ass.” In the second message, appellant
                                  23   threatened to break into Doe’s house.
                                  24   In Doe’s mind, the April 2012 incident was the break-up of her relationship with appellant.
                                       Afterward, they still saw each other, were friends, and slept together, but they were not
                                  25   together as a couple and he did not move back into the apartment. Appellant tried to get
                                       back together, constantly saying he loved her and would do whatever he had to for them to
                                  26   be together, alternating with being angry.
                                  27   On June 3, 2012, as far as Doe knew, appellant still did not have a key to the apartment.
                                  28                                            5
                                   1   Doe went to sleep after midnight, alone in the apartment aside from her dog. The power
                                       had gone out shortly before she went to sleep. About 3:00 a.m., she woke up and found
                                   2   appellant standing in her bedroom doorway talking to her. Shocked, she asked how he got
                                       in and what he was doing there. He said he came to check on her because he was driving by
                                   3   and saw the power was out. She could tell he was drunk and told him to sleep on the couch.
                                       He left, then came back and tried to get into bed with her but she insisted he leave and he
                                   4   went to the couch, where she found him sleeping when she got up at 6:00 a.m. She tried to
                                       wake him up, telling him he had to leave. He said he would but began searching for
                                   5   something he could not leave without; she could not remember what it was. He wanted to
                                       talk about when they could get back together and she refused to have the discussion, saying
                                   6   she was dating other people. He had discovered a couple of weeks before that she was
                                       dating online and at some point said the real reason he was at the apartment was because he
                                   7   had heard she was “fucking some Dutch biker from Match.” It turned out Doe had told her
                                       cousin about meeting this person and the cousin’s ex-boyfriend had told appellant. She told
                                   8   appellant to leave and he started to cry, then when she did not act sympathetic, he got
                                       angry.
                                   9
                                       Appellant grabbed Doe and pushed her across the living room until she fell back and hit the
                                  10   floor, with him on top of her, strangling her with both hands on her neck. At first, Doe
                                       thought it was not that serious, as appellant had choked her before, but she then realized his
                                  11   grip was getting tighter and he was not letting go. She was losing her ability to breathe.
                                       Doe told appellant she loved him and they could be together, that he was not a murderer,
                                  12   “anything I could think of to let him you know—realize what he’s doing so he would stop.”
Northern District of California
 United States District Court




                                       The pressure appellant was applying increased to the point where she could not speak and
                                  13   was losing strength. Doe felt her body shutting down and realized she was going to die. She
                                       managed to turn onto her stomach and get two gasps of air, but appellant turned her back
                                  14   over and continued strangling her. She felt herself urinate, could not see, felt her teeth
                                       biting down on her tongue, and lost consciousness.
                                  15
                                       Doe regained consciousness, her vision gradually returning, and saw appellant kissing her
                                  16   forehead “like you would be kissing a dead body.” He was ranting to himself, “oh, my
                                       God, what have ever I done, I’m going to jail.” She played dead. She heard him go into the
                                  17   kitchen, heard the sound of a knife coming out of the knife block, thought he was going to
                                       “butcher me to pieces,” and wondered if she could get to the door because she felt
                                  18   paralyzed. Then she heard what sounded like appellant trying to stab himself. Appellant
                                       returned and touched Doe’s face as though trying to see if she was alive. He realized she
                                  19   was not dead and told her to “quit playing,” got a power cord and tied her wrists in front of
                                       her body, got a red tank top and gagged her with it, carried her to the bedroom and put her
                                  20   on the bed.
                                  21   Appellant started ranting, angry, then “sort of sad,” then angry again. He removed Doe’s
                                       pants and underwear, pushed her top up so her breasts were exposed, and removed his
                                  22   clothes. He engaged in oral sex with her for a minute or two, spit on his penis and had
                                       vaginal intercourse with her for about 10 minutes, then stopped and continued yelling at
                                  23   Doe. Appellant went to the kitchen, saw beers in the refrigerator and took this to mean she
                                       was having other men over, and started drinking them. Telling Doe she had taken
                                  24   everything away from him and was not going to get away with it, appellant started taking
                                       pictures of her, still naked, tied and gagged, with his cell phone camera, saying he was
                                  25   going to email them to her work and destroy her reputation. He then had vaginal
                                       intercourse with her for another 10 minutes or so. When he stopped, he continued talking
                                  26   and yelling, going through “cycles of sort of anger and sadness.”
                                  27   Doe was crying, signaling to appellant to take the gag off and let her talk, and at points
                                  28                                             6
                                   1          gasping for air because her neck was in severe pain from the strangling and she was having
                                              moments of not being able to breathe well. Eventually, he let her pull the gag down and
                                   2          untied her hands. Trying to “win him over” and gain his sympathy and trust, Doe told him
                                              no one had to know, it was her fault, she should not have broken up with him. At her
                                   3          urging, he lay down with her. She told him she needed to go to the hospital and at first he
                                              resisted, then eventually agreed but said he was going with her. Wanting to convince him
                                   4          not to do so, she told him she would have to say she had been strangled and did not want
                                              him to get into trouble, but he insisted. Doe thought if she could get somewhere public, she
                                   5          might be able to signal to someone that she was with appellant against her will, so she told
                                              appellant they needed to return a “Rug Doctor” she had rented from Safeway. Once there,
                                   6          she was not able to communicate her distress to anyone because appellant was right next to
                                              her; also, she was confused, knowing she needed to get away from appellant but not sure
                                   7          she wanted to get him in trouble.
                                   8          Appellant agreed to let Doe go to the hospital without him but demanded that Doe drive
                                              him to Pittsburgh5, where he was staying at his mother’s house. He continued to alternate
                                   9          between anger, sadness and sympathy, but was angry at the point they arrived at the liquor
                                              store where he wanted to be dropped off. He grabbed her wrist and squeezed it in anger,
                                  10          still yelling at her. When he slammed the car door and stormed into the liquor store, she
                                              drove away.
                                  11
                                              Doe drove around, unsure whether to go to the police or the hospital, called her cousin,
                                  12          then went to Kaiser Hospital in Walnut Creek. The police were called and came to the
Northern District of California
 United States District Court




                                              hospital. Doe was then transferred to the county hospital in Martinez, where a SART
                                  13          (Sexual Assault Response Team) exam was performed. Doe testified that when she went to
                                              the hospital, a huge bruise the size of a baseball was forming on one of her arms, she had
                                  14          marks on her neck, her neck was sore, and it was hard to breathe.
                                  15          Doe acknowledged on cross-examination that on May 11, irritated at appellant persisting in
                                              trying to have sex with her when she was no longer in the mood, she told him, “the only
                                  16          way you’re going to have sex with me is if you rape me.” He stopped as soon as she used
                                              the word “rape.” Doe had used this word once before, early in her relationship with
                                  17          appellant, when they were very drunk, had sex, and Doe “said it in a joking manner just
                                              because I was close to a black-out state like oh, you raped me....”
                                  18
                                              Police Officer Beth Long spoke with Doe in the emergency room at Kaiser. Doe had red
                                  19          marks about half an inch to an inch long on the left side of her neck, a bruise about the size
                                              of a baseball on her right bicep, a bruise on top of her right hand near the pinky and bite
                                  20          marks on her tongue. She was sad and crying, but was able to relate what had happened.
                                              Doe’s injuries were documented in photographs taken at the hospital on June 3 and at the
                                  21          police station the next day.
                                  22          Ana Maree Rea performed the SART examination at the Contra Costa Regional Medical
                                              Center (CCRMC) on June 3 and testified that her physical findings were consistent with the
                                  23          history Doe provided. Doe related the events, including that while being choked, she felt
                                              her arms and legs getting weaker, her neck and throat were hurting, it was hard to breathe,
                                  24          and she was unable to stop biting her tongue, and she urinated on herself. Rae testified
                                              that biting on the tongue and loss of bladder control are consistent with someone being
                                  25          choked. During the examination, Rae noticed petechiae—”little red dots”—on Doe’s face
                                  26
                                       5
                                  27     The Court assumes that this is a typographical error in the Court of Appeals’ opinion, and that
                                       the Court of Appeals meant “Pittsburg.”
                                  28                                                     7
                                   1   from the top of her hairline, around her jawline, and across her upper cheek area, the result
                                       of small capillaries bursting due to pressure. In a case involving strangulation, the presence
                                   2   of petechiae indicate “a lot of pressure” was involved. Doe also had petechiae on her inner
                                       eyelids, which is usually the first place they appear. Rae acknowledged that petechiae can
                                   3   result from causes other than strangulation, such as severe vomiting or coughing attacks
                                       that prevent getting enough oxygen and cause pressure. They could “probably” result from
                                   4   someone “crying hysterically.”
                                   5   Doe had an “opened injured area” on the right side of her tongue, bruising on the left side
                                       where her teeth would have been biting on it, and a bruise and abrasion on the inside of her
                                   6   lower lip. There was a bruise about two and a half by three and a half inches in diameter on
                                       her right upper arm. She had two reddened abraded areas on her neck, an injury not unusual
                                   7   in someone with a history of strangulation, resulting from the assailant’s fingers or the
                                       victim trying to claw the hands off the neck. She had bruises on her right hand near the
                                   8   little finger and at the wrist.
                                   9   Doe was given ice chips to try to swallow because her throat hurt so badly; she did not
                                       want to drink water or ice chips because they had tried to have her swallow pudding at
                                  10   Kaiser and she knew it was going to hurt, and she grimaced when she tried to swallow. Her
                                       voice was raspy and, when asked, Doe said this was not her normal voice. A raspy voice
                                  11   and difficulty swallowing are consistent with being strangled. A CT scan of Doe’s neck did
                                       not reveal anything abnormal, which was not inconsistent with a history of strangulation.
                                  12   Rae testified that it is possible for a person to have no damage to their trachea but have
Northern District of California
 United States District Court




                                       trouble swallowing after strangulation.
                                  13
                                       An external vaginal examination revealed a breakage of skin indicating recent trauma or
                                  14   penetration. No internal vaginal injury was found, which Rae testified did not indicate an
                                       absence of forced entry. Rae explained that “[n]ot everybody” sustains a vaginal injury
                                  15   during sex because the vagina is “made to adapt.”
                                  16   On the afternoon of June 3, at Doe’s apartment, the police found a knife on the kitchen
                                       counter and, in the bedroom, a red and white shirt on the bed, an electrical cord on the
                                  17   floor, and a beer bottle in the trash can.
                                  18   On June 4, Doe participated in a pretext phone call with appellant at the request of
                                       Detective Kevin Choe, a recording of which was played for the jury. Doe confronted
                                  19   appellant about his choking, tying, gagging, and raping her, and he did not deny any of
                                       these actions; he talked about his love for her and distress over not being with her and her
                                  20   being with other men, and said he was sorry and was not trying to kill her. When Doe
                                       asked why he choked her “until [she] was dead,” appellant said he did not know. He
                                  21   said, “when I heard that you was messing with people and sleeping with people and shit
                                       like, I couldn’t take it and I turned over the rocks and it hurt. And I—it—it drove me crazy,
                                  22   man.... [U]ntil you go through it yourself, like when you hear about it, like crimes of—
                                       crimes of passion and shit, like I—I w—I—I lived it. I—I never understood it until now,
                                  23   you know what I mean, I been—I done been a part of that shit.” Appellant claimed he got a
                                       towel and washed her face, saying “you didn’t come to on your own, man,” said he gave
                                  24   Doe CPR and expressed surprise that she did not remember this. Appellant denied thinking
                                       that Doe was actually dead but acknowledged knowing it “went too far” and “wasn’t cool.”
                                  25   When she asked why he forced sex on her when she was tied up and gagged, he responded,
                                       “how do I answer that” and “what am I supposed to say to that?”
                                  26
                                       Appellant was interviewed by the police on June 7.[FN2] He initially denied hurting Doe or
                                  27   having any physical contact with her on the morning of June 3. After being confronted with
                                  28                                             8
                                   1   the recording of the pretext phone call, appellant eventually stopped these denials and said
                                       he “kinda—blacked out” and did not remember all of what happened, “it’s a blur.” He said
                                   2   he and Doe had a heated argument about her cheating, then admitted choking Doe but said
                                       he was not going to kill her, just “lost it for a minute.” Appellant said he “blacked out” and
                                   3   did not remember whether he used both hands around her neck, had sex with her, or tied
                                       her wrists together, then said he had sex with Doe once and acknowledged tying her wrists
                                   4   because he wanted her to listen to him.
                                   5          [FN 2]: A recording of part of the interview was played for the jury; the recording
                                              of the balance of the interview was admitted into evidence and made available to
                                   6          the jury.
                                   7   Doe received several letters from appellant while he was in custody. In one from the
                                       summer of 2013, appellant described being scared, said he was working with his lawyer
                                   8   and said, “But it looks bad. Only real way would be if you withdrew or decided not to
                                       testify. Other than that, it’s going to be fireworks soon. I can say my lawyer is going for the
                                   9   kill. He [is] throwing out names that I don’t even know.”
                                  10   Defense
                                       Appellant testified that he and Doe had a lot of arguments. He stated that he worked 10–
                                  11   and 12–hour days, then cooked dinner, while she got off work at 4:00 p.m. but would come
                                       home at 6:00 or 8:00 p.m. with no explanation. He stressed that he had never punched or
                                  12   hit a woman, and that he was not prosecuted for any of the alleged prior domestic violence
Northern District of California




                                       incidents—in his view, because Doe knew the fights were “equal or more or less her fault,”
 United States District Court




                                  13   as he never started a fight.
                                  14   With respect to the incident on July 10, the day he and Doe were walking to Safeway,
                                       appellant said Doe started “attacking him” about the amount of money he was making and
                                  15   calling him “half a man” and “a piece of shit.” He “grabbed her like I always do to restrain
                                       her while she’s yelling in the park,” and she bit his cheek. He pushed her off, tried to grab
                                  16   her immediately but missed, and she fell. He protected her by telling the police the bite
                                       mark on his face was a scratch.
                                  17
                                       Appellant testified that after April 7, 2012, “it just got worse and worse, and I tried
                                  18   everything that I could to make this work. And it was no sign that the relationship wouldn’t
                                       work out.” On April 13, the day the emergency protective order was lifted, he came to
                                  19   Doe’s apartment and spent the night. Although he was “technically” living at his mother’s
                                       house, he spent many nights a week at Doe’s, continued to cook, clean and tutor Doe’s son,
                                  20   and “[e]verything was normal except I came over with a backpack.” But Doe would kick
                                       him out whenever she wanted to and he felt she was trying ”to see exactly what I would put
                                  21   up with.” She told him she would be dating other people but not to worry about it, if he
                                       went back to school “and all these sort of things,” everything would be fine.
                                  22
                                       On June 3, appellant testified, he went to check on Doe because of the power going out in
                                  23   the area. She told him to sleep on the couch and he did; he never went back into her
                                       bedroom. In the morning, Doe told him to leave and they looked for his phone, which they
                                  24   eventually found in the bedroom. Appellant testified, “sex was initiated, was started
                                       barely,” then the power came on and he stopped. He went into the kitchen and instantly
                                  25   knew Doe had entertained someone because he saw wine and beer of a type neither he nor
                                       Doe drank, as well as burgers on the stove. He took a beer back to the bedroom and said,
                                  26   “oh, you had company,” she said no, and a heated argument ensued. He called her
                                       “everything under the sun,” saying “verbal things out of hurt and pain” that were “pretty
                                  27   harsh.” Appellant denied raping or attempting to murder Doe. He said he picked Doe’s
                                  28                                             9
                                   1          panties up from the floor and, finding them damp, said, “you pissed yourself you were so
                                              drunk last night,” and this started another argument. Doe told him to get the Rug Doctor to
                                   2          return to Safeway, he put it in the car and they drove to Safeway in silence. Appellant
                                              walked into the store with Doe, then left to smoke. According to appellant, Doe’s story
                                   3          about wanting to get help at Safeway was fabricated: If she had wanted to get away from
                                              him, she could have run or cried for help when he went outside.
                                   4
                                              As Doe drove him to Pittsburg, appellant was angry and hurt, believing he had been doing
                                   5          everything he was supposed to do to “get her back all the way.” He was again “laying into
                                              her” and Doe was crying. As he was about to get out of the car at the market, she suddenly
                                   6          started “bouncing her knee” and “clacking her teeth,” saying her throat hurt and she was
                                              going to the hospital. He asked if she wanted him to go with her and she told him to “[j]ust
                                   7          get out.” He slammed the door, then opened it and said he hated her. Appellant testified, “I
                                              knew she was up to something, but I didn’t know what.” Half an hour later, Doe’s cousin’s
                                   8          ex-boyfriend called appellant and told him Doe said he had broken into her house and
                                              raped her. Appellant texted Doe but got no response. The next day, he got a text saying
                                   9          “I’m okay.” He took this to mean she had calmed down.
                                  10          Discussing the recorded phone call, appellant testified, “When I called her, I knew I
                                              shouldn’t of had that conversation, but I wanted to find out what—exactly what was she
                                  11          saying.” He said that in the phone conversation he tried to “steer away from her pulling me
                                              into things that I shouldn’t and weren’t true while I tried to figure out what was going on,
                                  12          but I stepped in a couple of bear traps trying to progress.” Appellant testified that “as hard
Northern District of California
 United States District Court




                                              as she tried to, I never said anything about raping her or trying to kill her. I tried to steer
                                  13          away from it, but I still said a little too much.” The conversation was “fishy” and it was
                                              obvious “something was going on.” When appellant went to talk to the police on June 7, he
                                  14          told them “exactly what was going on,” but as soon as the officer said he had a recorded
                                              conversation, appellant knew he was in deep trouble.
                                  15
                                              Appellant testified on cross-examination that he felt pressured by the police during his
                                  16          interview. When he realized he had been caught in the phone call, he told the police he did
                                              not remember what happened because he was trying not to incriminate himself; he was
                                  17          lying when he said he blacked out. He denied ever tying Doe up, although he told the
                                              police he did. Appellant testified that in the phone conversation he went along with some of
                                  18          Doe’s accusations in an attempt to get information from her, but he acknowledged that he
                                              never offered this explanation to the police. Appellant also denied having ever pushed,
                                  19          kicked, or choked a woman. He acknowledged that on April 7, 2012, he “elbowed” Doe
                                              when they were going out the door at the same time, causing her to bump into the door and
                                  20          the doorknob to make a hole in the wall. He denied knocking Doe off the bar stool on April
                                              18, 2011; he elbowed her after she lunged at him, and he did not cause her to hit her head.
                                  21          On July 10, he pushed Doe to the ground after she bit his face, but he did not intentionally
                                              injure her.
                                  22
                                       McClendon, 2015 WL 5257759, *1-8 (footnotes in original and brackets added).
                                  23
                                       III.   DISCUSSION
                                  24
                                              A.     Standard of Review
                                  25
                                              A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death
                                  26
                                       Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus
                                  27

                                  28                                                    10
                                   1
                                       “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that
                                   2
                                       he is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   3
                                       § 2254(a).
                                   4
                                              A district court may not grant a petition challenging a state conviction or sentence on the
                                   5
                                       basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication
                                   6
                                       of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable
                                   7
                                       application of, clearly established Federal law, as determined by the Supreme Court of the United
                                   8
                                       States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in
                                   9
                                       light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Williams v.
                                  10
                                       Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the
                                  11
                                       constitutional error at issue “‘had substantial and injurious effect or influence in determining the
                                  12
Northern District of California




                                       jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507
 United States District Court




                                  13
                                       U.S. 619, 637 (1993)).
                                  14
                                              Section 2254(d)(1) restricts the source of clearly established Federal law to the Supreme
                                  15
                                       Court’s jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of
                                  16
                                       the United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s
                                  17
                                       decisions as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “A
                                  18
                                       federal court may not overrule a state court for simply holding a view different from its own, when
                                  19
                                       the precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12,
                                  20
                                       17 (2003). A state court decision is “contrary to” clearly established Supreme Court precedent if it
                                  21
                                       “applies a rule that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it
                                  22
                                       “confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]
                                  23
                                       Court and nevertheless arrives at a result different from [its] precedent.” Id. at 405-06. “Under
                                  24
                                       the ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state court
                                  25
                                       identifies the correct governing legal principle from [the Supreme] Court’s decisions but
                                  26
                                       unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal
                                  27

                                  28                                                     11
                                   1
                                       habeas court may not issue the writ simply because that court concludes in its independent
                                   2
                                       judgment that the relevant state-court decision applied clearly established federal law erroneously
                                   3
                                       or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.
                                   4
                                              On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating
                                   5
                                       state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”
                                   6
                                       Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the
                                   7
                                       above standards on habeas review, the Court reviews the “last reasoned decision” by the state
                                   8
                                       court. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148,
                                   9
                                       1156 (9th Cir.), amended, 733 F.3d 794 (9th Cir. 2013).
                                  10
                                              In its unpublished disposition issued on September 9, 2015, the state appellate court
                                  11
                                       addressed the merits of the claims relating to the trial court’s errors in excluding the victim’s
                                  12
Northern District of California




                                       medical records, allowing evidence of uncharged domestic violence, and instructing the jury on
 United States District Court




                                  13
                                       the use of propensity evidence. McClendon, 2015 WL 5257759, *8-16. Therefore, the last
                                  14
                                       reasoned decision as to these claims is the California Court of Appeal’s unpublished disposition.
                                  15
                                       See Wilson, 138 S. Ct. at 1192; Cannedy, 706 F.3d at 1156.
                                  16
                                              The state appellate court also noted that Petitioner additionally argued that the cumulative
                                  17
                                       effect of all of the enumerated errors required reversal, but concluded that there was “no need for
                                  18
                                       [the court] to address the cumulative error argument” after rejecting the individual claims of error.
                                  19
                                       McClendon, 2015 WL 5257759, *16 n.14. However, Petitioner raised his cumulative error claim
                                  20
                                       in his petition for review. See Answer, Ex. G; Dkt. No. 13-13 at 226-27. As mentioned, the state
                                  21
                                       supreme court summarily denied the petition, and thus no reasoned decision exists on his
                                  22
                                       cumulative error claim. See Answer, Ex, H.
                                  23
                                              Meanwhile, Petitioner first raised his waiver of counsel and ineffective assistance of
                                  24
                                       appellate counsel claims in his motion to recall the remittitur in the California Court of Appeal and
                                  25
                                       in his petition for review from the order denying his motion to recall the remittitur in the
                                  26
                                       California Supreme Court. See Answer, Exs. J, M; Dkt. No. 13-14 at 15-18, 67-70. No reasoned
                                  27

                                  28                                                     12
                                   1
                                       decision exists on these claims because they were summarily denied by the state courts. See
                                   2
                                       Answer, Exs. L, N.
                                   3
                                              A summary denial is presumed to be a denial on the merits of the petitioner’s claims.
                                   4
                                       Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). Where the state court reaches a decision
                                   5
                                       on the merits but provides no reasoning to support its conclusion, a federal habeas court
                                   6
                                       independently reviews the record to determine whether habeas corpus relief is available under
                                   7
                                       section 2254(d). Stanley v. Cullen, 633 F.3d 852, 860 (9th Cir. 2011).
                                   8
                                              When presented with a state court decision that is unaccompanied by a rationale for its
                                   9
                                       conclusions, a federal court must conduct an independent review of the record to determine
                                  10
                                       whether the state court decision is objectively reasonable. See Delgado v. Lewis, 223 F.3d 976,
                                  11
                                       982 (9th Cir. 2000). This “[i]ndependent review . . . is not de novo review of the constitutional
                                  12
Northern District of California




                                       issue, but rather, the only method by which [a federal court] can determine whether a silent state
 United States District Court




                                  13
                                       court decision is objectively unreasonable.” See Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.
                                  14
                                       2003). “Where a state court’s decision is unaccompanied by an explanation, the habeas
                                  15
                                       petitioner’s burden still must be met by showing there was no reasonable basis for the state court
                                  16
                                       to deny relief.” Harrington v. Richter, 562 U.S. 86, 98 (2011).
                                  17
                                              The Supreme Court has repeatedly affirmed that under AEDPA, a federal habeas court
                                  18
                                       must give a heightened level of deference to state court decisions. See Hardy v. Cross, 132 S. Ct.
                                  19
                                       490, 491 (2011) (per curiam); Harrington, 562 U.S. at 97-100; Felkner v. Jackson, 131 S. Ct.
                                  20
                                       1305 (2011) (per curiam). As the Court has explained, “[o]n federal habeas review, AEDPA
                                  21
                                       ‘imposes a highly deferential standard for evaluating state-court rulings’ and ‘demands that state-
                                  22
                                       court decisions be given the benefit of the doubt.’” Id. at 1307 (citation omitted). With these
                                  23
                                       principles in mind, the Court addresses Petitioner’s claims.
                                  24
                                              B.      Petitioner’s Claims
                                  25
                                              Petitioner raises the following six claims: (1) he was coerced into a Faretta waiver of trial
                                  26
                                       counsel; (2) his appellate counsel was ineffective in failing to raise the waiver of trial counsel
                                  27

                                  28                                                     13
                                   1
                                       claim; (3) the trial court erred in excluding evidence from the victim’s medical records; (4) the
                                   2
                                       trial court erred by admitting evidence of alleged past acts of uncharged domestic violence; (5) the
                                   3
                                       trial court erred in using jury instruction CALCRIM No. 852 on the use of propensity evidence;
                                   4
                                       and (6) cumulative error. See Dkt. No. 1 at 5-6.
                                   5
                                                      1.        Waiver of Counsel (Claim 1)
                                   6
                                              Petitioner, who represented himself at trial, alleges that because the trial court ordered him
                                   7
                                       to file a Faretta waiver, he was coerced into waiving counsel, thereby violating his Sixth and
                                   8
                                       Fourteenth Amendment Rights. Id. at 5, 20-22. As mentioned above, because this claim was
                                   9
                                       summarily denied by the state courts, there is no reasoned opinion that addresses this claim. So
                                  10
                                       this Court “must determine what arguments or theories supported or . . . could have supported, the
                                  11
                                       state court’s decision; and then it must ask whether it is possible fairminded jurists could disagree
                                  12
Northern District of California




                                       that those arguments or theories are inconsistent with the holding in a prior decision of [the
 United States District Court




                                  13
                                       Supreme Court].” Richter, 562 U.S. at 102. In other words, a federal court may not grant habeas
                                  14
                                       relief if any fairminded jurist could find the state court’s ruling consistent with relevant Supreme
                                  15
                                       Court precedent. Id. As discussed below, the Court finds that Petitioner’s claim does not merit
                                  16
                                       federal habeas relief.
                                  17
                                                                      Applicable Federal Law
                                  18
                                              A criminal defendant has a Sixth Amendment right to self-representation. Faretta, 422
                                  19
                                       U.S. at 832. A defendant’s decision to represent himself and waive the right to counsel must be
                                  20
                                       unequivocal, knowing and intelligent, timely, and not for purposes of securing delay. Id. at 835;
                                  21
                                       United States v. Arlt, 41 F.3d 516, 519 (9th Cir. 1994); Adams v. Carroll, 875 F.2d 1441, 1444 &
                                  22
                                       n.3 (9th Cir. 1989). Before a trial court may allow self-representation, it must conclude that the
                                  23
                                       defendant has “knowingly and intelligently” waived his underlying right to counsel. Faretta, 422
                                  24
                                       U.S. at 835. Consequently, the Sixth Amendment requires that a state trial court, before letting an
                                  25
                                       accused proceed pro se, ensure that he is “made aware of the dangers and disadvantages of self-
                                  26
                                       representation, so that the record will establish that ‘he knows what he is doing and his choice is
                                  27

                                  28                                                      14
                                   1
                                       made with eyes open.’” Snook v. Wood, 89 F.3d 605, 613 (9th Cir. 1996) (quoting Faretta, 422
                                   2
                                       U.S. at 835). The best practice is for the trial court to have “a discussion with the defendant, in
                                   3
                                       open court and on the record, of the critical elements and risks of self-representation.”
                                   4
                                       McCormick v. Adams, 621 F.3d 970, 977 (9th Cir. 2010).
                                   5
                                              The Supreme Court has “not, however, prescribed any formula or script to be read to a
                                   6
                                       defendant who states that he elects to proceed without counsel.” Iowa v. Tovar, 541 U.S. 77, 88
                                   7
                                       (2004). Thus, “[n]o clearly established Supreme Court case law requires trial courts to apprise
                                   8
                                       defendants in any particular form of the risks of proceeding to trial pro se.” Arrendondo v. Neven,
                                   9
                                       763 F.3d 1122, 1130 (9th Cir. 2014). The Ninth Circuit has held that a “meticulous litany” is not
                                  10
                                       required; a defendant must only be made aware of (1) the nature of the charges against him, (2) the
                                  11
                                       possible penalties, and (3) the dangers and disadvantages of self-representation. McCormick v.
                                  12
Northern District of California




                                       Adams, 621 F.3d 970, 977 (9th Cir. 2010) (citations and internal quotation marks omitted).
 United States District Court




                                  13
                                              Even if the advisement of rights was insufficient, the Supreme Court “has not told us
                                  14
                                       whether a trial court’s failure to give proper [Faretta] warning automatically vitiates the waiver.”
                                  15
                                       Cordova v. Baca, 346 F.3d 924, 926 (9th Cir. 2003). In the absence of clearly established
                                  16
                                       Supreme Court law compelling relief, it is unavailable on these grounds. Further, “[t]he effect of a
                                  17
                                       defective waiver colloquy presents a distinct issue from the effect of a defective waiver itself; a
                                  18
                                       defective waiver colloquy ‘will not necessitate automatic reversal when the record as a whole
                                  19
                                       reveals a knowing and intelligent waiver.’” McCormick, 621 F.3d at 979 (quoting United States v.
                                  20
                                       Balough, 820 F.2d 1485, 1488 (9th Cir. 1987)). Thus, the Ninth Circuit has held that “a state
                                  21
                                       would be entitled to conclude that a defective waiver colloquy does not automatically result in a
                                  22
                                       defective waiver” where the waiver was nonetheless knowing and voluntary. McCormick, 621
                                  23
                                       F.3d at 979.
                                  24
                                                                      Analysis
                                  25
                                              Here, the record demonstrates a fully knowing and voluntary waiver of counsel. At pre-
                                  26
                                       trial proceedings on August 28, 2012, the following exchange occurred between Petitioner, Martin
                                  27

                                  28                                                     15
                                   1
                                       James Martinez, Esq. (who was Petitioner’s previous defense counsel), and the state trial court:
                                   2
                                              THE COURT: Good Morning. How do you wish to proceed today?
                                   3

                                   4          MR. MARTINEZ: Your Honor, we’re proceeding with a Faretta motion and I think Mr.
                                              McClendon has filled out all the Faretta forms.
                                   5
                                                                               (Pause in the proceedings).
                                   6

                                   7          MR. MARTINEZ: Your Honor, if I may—forgive me but I took the form to Mr.
                                              McClendon Friday; and he did not fill it out. He filled out his own form.
                                   8
                                              THE COURT: Okay. We’ll hand him the Court’s Faretta form.
                                   9
                                              MR. MARTINEZ: Your Honor, he doesn’t want to fill out the form.
                                  10

                                  11          THE DEFENDANT: Your Honor, I have a Marsden form.

                                  12          MR. MARTINEZ: Your Honor, he filled out an in pro per form, his own form—
Northern District of California
 United States District Court




                                  13          THE COURT: I would like him to fill out the Court’s Faretta form. If you brought it to
                                              him, he can do that.
                                  14

                                  15                                           (Pause in the proceedings).

                                  16          THE COURT: Mr. McClendon if you can’t follow instructions and fill out a form, I have
                                              grave doubts about your ability to—
                                  17
                                              THE DEFENDANT: —(unintelligible)—
                                  18
                                  19          THE COURT: —Excuse me. You were interrupting. That also is not permitted in court.
                                              You will be sanctioned. I have grave doubts about you representing yourself if you can’t
                                  20          fill out a simple form. Please sit down, read and fill out the court’s Faretta form and we’ll
                                              talk about it when it’s filled out.
                                  21
                                              THE DEFENDANT: I am saying I filled the papers out. I was saying that that wasn’t
                                  22
                                              what I wanted to do. I wanted to do— I had the pro per papers there as well. I had them
                                  23          already. He had these; it’s almost the same thing. This pro per paper almost says the same
                                              thing.
                                  24
                                              THE COURT: They’re very similar; but I am asking you to fill out the court’s Faretta
                                  25          form. Please sit down and fill it out carefully. You are facing life. Mr. Martinez, we’ll
                                              pass this matter.
                                  26
                                  27                                        (Whereupon a break was taken).

                                  28                                                   16
                                   1
                                              THE COURT: Has Mr. McClendon filled out his Faretta form?
                                   2

                                   3                                            (Pause in the proceedings).

                                   4          MR. MARTINEZ: Yes, your Honor.
                                   5          THE COURT: All right. (Reads). Mr. McClendon I have in front of me a two-page
                                   6          waiver form in which you are agreeing to waive your right to counsel. Are these your
                                              initials and your signature on the form?
                                   7
                                              THE DEFENDANT: Yes.
                                   8
                                              THE COURT: Did you read it and did you understand it?
                                   9

                                  10          THE DEFENDANT: Yes. I read it previously.
                                       Answer, Ex. B, Aug. 28, 2012 RT 2-4.
                                  11
                                              The record shows that Petitioner’s executed Faretta form indicates that he was fully
                                  12
Northern District of California
 United States District Court




                                       informed in waiving his right to counsel, including being fully informed of his constitutional rights
                                  13
                                       and of all the dangers and disadvantages to self-representation. Answer, Ex. A, Clerk’s Transcript
                                  14
                                       (“CT”); 1CT 106-109. Following Petitioner’s signing of the Faretta form, the trial court orally
                                  15
                                       advised him of the dangers of self-representation in light of the possibility of life in prison that he
                                  16
                                       faced, stating as follows:
                                  17

                                  18          THE COURT: You did not write down what the consequences would be if you are
                                              convicted of these charges. Do you know what the consequences will be?
                                  19
                                              THE DEFENDANT: Life in jail.
                                  20

                                  21          THE COURT: Life in prison. Do you understand that?

                                  22          THE DEFENDANT: Yes.

                                  23          THE COURT: And do you understand you will be isolated, possibly housed with one other
                                              sex offender, kept in a cell 23 hours a day, released for one hour a day for the remainder of
                                  24
                                              your life?
                                  25
                                              THE DEFENDANT: Yes.
                                  26
                                       Aug. 28, 2012 RT 4-5. Furthermore, in his colloquy with the court, Petitioner confirmed and
                                  27

                                  28                                                     17
                                   1
                                       acknowledged that: (1) he was willing to forgo Mr. Martinez’s experience as a trial attorney and
                                   2
                                       “be up against a deputy district attorney with the same skills and experience”; (2) once he waived
                                   3
                                       the right to counsel, he did not have a right to reappointment of counsel; (3) the Court “ha[d]
                                   4
                                       different ways to restrain [him] and prohibit [him] from misbehaving in court”; and (4) there were
                                   5
                                       “consequences” and various risks to self-representation, including that he needed “very good
                                   6
                                       reason[s]” for seeking pro per privileges and that he would not receive any “special privileges or
                                   7
                                       extra time to prepare [his] case.” Aug. 28, 2012 RT 4-7. Petitioner acknowledged understanding
                                   8
                                       of all these risks. Aug. 28, 2012 RT 4-7. In response to the court’s Faretta advisement, Petitioner
                                   9
                                       consistently answered in the affirmative, indicating that he understood and wanted to proceed with
                                  10
                                       the waiver of his right to counsel. Aug. 28, 2012 RT 4-7. The court clarified that Petitioner was
                                  11
                                       making the waiver knowingly and voluntarily, stating as follows:
                                  12
Northern District of California
 United States District Court




                                               THE COURT: You are facing life in prison without any possibility of ever getting out to
                                  13
                                               see freedom and you are choosing to represent yourself. And that’s your choice. Is that
                                  14           clear?

                                  15           THE DEFENDANT: Yes.
                                  16           THE COURT: So when this comes down the line, you can have this read back to you and
                                  17           be reminded that you made this choice freely and voluntarily. Is that so?

                                  18           THE DEFENDANT: Yes.

                                  19   Aug. 28, 2012 RT 6. Finally, the court also asked whether Petitioner had “ever been under the

                                  20   care of a psychiatrist” or “ever used psychotropic medications,” and he said no to both. Aug. 28,

                                  21   2012 RT 6-7. The record thus shows that Petitioner made an unequivocal, knowing, and voluntary

                                  22   waiver of his right to counsel at trial.

                                  23           Petitioner argues that the trial court coerced him to sign the Faretta waiver by

                                  24   “demand[ing] that [he] fill-out [the] Superior Court[’s] ‘Faretta Waiver’ form.” Doc. No 1 at 20-

                                  25   21. It seems that Petitioner also claims that the trial court committed “error” when it chose “not to

                                  26   entertain [his] ‘Marsden Motion.’” Id. To the contrary, nothing in the record suggests that

                                  27   Petitioner’s waiver of counsel was coerced. Nor does that record show that Petitioner requested a

                                  28                                                    18
                                   1
                                       hearing to substitute counsel under People v. Marsden, 2 Cal. 3d 118 (1970), or that even if such a
                                   2
                                       request was made, the trial court improperly denied it. Rather, as explained above, the record
                                   3
                                       shows that the trial court made it clear to Petitioner that he was required to fill out the appropriate
                                   4
                                       Faretta form if he wished to represent himself, and after Petitioner did so, the court sufficiently
                                   5
                                       advised him of the risks of self-representation in light of a possible life sentence. Aug. 28, 2012
                                   6
                                       RT 4-7. Petitioner’s sole mention of anything related to a Marsden motion was that he had
                                   7
                                       already filled out a “Marsden form,” which he believed was sufficient to make a Faretta request
                                   8
                                       because it was “almost the same thing.” Aug. 28, 2012 RT 2. However, Petitioner’s conduct and
                                   9
                                       statements to the trial court made it clear that he intended to file a Faretta motion, not a Marsden
                                  10
                                       motion. Aug. 28, 2012 RT 4-7. Additionally, as trial commenced with pre-trial motions on
                                  11
                                       October 1, 2012, Petitioner acknowledged that he was proceeding without appointed counsel and
                                  12
Northern District of California




                                       that he was representing himself, which means that no such hearing to substitute counsel pursuant
 United States District Court




                                  13
                                       to Marsden was needed. See Answer, Ex. B, Reporter’s Transcript (“RT”), 1RT 6. Specifically,
                                  14
                                       the trial court stated: “The record should reflect Mr. McClendon again is in Pro Per status
                                  15
                                       according to my review of the file. A Faretta motion was granted by Judge Maier on August the
                                  16
                                       28th of this year.” 1RT 6. When the court asked for his “readiness status for trial,” Petitioner
                                  17
                                       responded, “I’m ready.” 1RT 6. Thus, the record shows that Petitioner did not: (1) disagree with
                                  18
                                       the court’s assessment that he was proceeding without appointed counsel; (2) attempt to withdraw
                                  19
                                       his prior Faretta waiver; or (3) demand that a Marsden hearing should have been conducted. See
                                  20
                                       Johnson v. Paramo, 2015 U.S. Dist. LEXIS 39594, *60-61 (E.D. 2015) (Defendant abandoned
                                  21
                                       Marsden motion by failing to pursue initial request). Therefore, the record defeats Petitioner’s
                                  22
                                       claim that the trial court coerced him to sign the Faretta waiver. Instead, the record reflects that
                                  23
                                       he made an unequivocal, knowing, and voluntary waiver of his right to counsel. See Faretta, 422
                                  24
                                       U.S. at 835.
                                  25
                                              Even assuming Petitioner was attempting to pursue a Marsden motion because he was
                                  26
                                       unsatisfied with Attorney Martinez’s performance, “[e]lecting self representation over
                                  27

                                  28                                                     19
                                   1
                                       unsatisfactory–but constitutionally sufficient–counsel does not make a defendant’s waiver of
                                   2
                                       counsel involuntary.” Arrendondo v. Neven, 763 F.3d 1122, 1136 (9th Cir. 2014). It is not clear
                                   3
                                       that the Supreme Court has established that a Faretta waiver is involuntary if the alternative is
                                   4
                                       constitutionally inadequate counsel. Id. The trial court is not required to inquire into the reasons
                                   5
                                       why a defendant wants to represent himself; that duty arises only when defendant seeks to
                                   6
                                       substitute counsel. See Cook v. Schriro, 538 F.3d 1000, 1016 (9th Cir. 2008) (rejecting claim that
                                   7
                                       Faretta waiver was not voluntary because pretrial counsel’s alleged ineffectiveness forced him to
                                   8
                                       choose to represent himself). However, as mentioned above, there is no indication in the record
                                   9
                                       that Petitioner sought to substitute counsel pursuant to Marsden. In view of the clear record, fair-
                                  10
                                       minded jurists could not find that the state courts’ rejection of Claim One was inconsistent with
                                  11
                                       Supreme Court precedent. See Richter, 562 U.S. at 102. Accordingly, Petitioner is not entitled to
                                  12
Northern District of California




                                       habeas relief on this claim.
 United States District Court




                                  13
                                                      2.      Ineffective Assistance of Appellate Counsel (Claim 2)
                                  14
                                              Petitioner contends that he was deprived of effective assistance of appellate counsel when
                                  15
                                       counsel failed to raise the Faretta/Marsden claim on direct appeal. Dkt. No. 1 at 5, 22-25. As
                                  16
                                       explained above, Petitioner raised Claim Two in a motion to recall the remittitur in the California
                                  17
                                       Court of Appeal and in a subsequent petition for review in the California Supreme Court. The
                                  18
                                       state courts denied the claim summarily. As such, there is no reasoned opinion addressing Claim
                                  19
                                       Two. However, even under an independent review of the record, Petitioner is not entitled to
                                  20
                                       federal habeas relief on this claim.
                                  21
                                                                      Applicable Federal Law
                                  22
                                              Claims of ineffective assistance of appellate counsel are reviewed according to the
                                  23
                                       standard set out in Strickland v. Washington, 466 U.S. 668 (1984). Smith v. Robbins, 528 U.S.
                                  24
                                       259, 285 (2000); Moormann v. Ryan, 628 F.3d 1102, 1106 (9th Cir. 2010); Miller v. Keeney, 882
                                  25
                                       F.2d 1428, 1433 (9th Cir. 1989). First, the petitioner must show that counsel’s performance was
                                  26
                                       objectively unreasonable, which in the appellate context requires the petitioner to demonstrate that
                                  27

                                  28                                                    20
                                   1
                                       counsel acted unreasonably in failing to discover and brief a merit-worthy issue. Smith, 528 U.S.
                                   2
                                       at 285; Moormann, 628 F.3d at 1106. Second, the petitioner must show prejudice, which in this
                                   3
                                       context means that the petitioner must demonstrate a reasonable probability that, but for appellate
                                   4
                                       counsel’s failure to raise the issue, the petitioner would have prevailed in his appeal. Smith, 528
                                   5
                                       U.S. at 285-86; Moormann, 628 F.3d at 1106.
                                   6
                                                                     Analysis
                                   7
                                              Here, Petitioner fails to meet either prong. Specifically, Petitioner cannot demonstrate that
                                   8
                                       appellate counsel acted unreasonably by failing to raise the Faretta/Marsden claim on direct
                                   9
                                       appeal, or that he was prejudiced by counsel’s conduct. As the Court has found above,
                                  10
                                       Petitioner’s allegations that his waiver of counsel was coerced and that he was denied a Marsden
                                  11
                                       hearing are not supported by the record. As such, appellate counsel acted reasonably in not raising
                                  12
Northern District of California




                                       Petitioner’s meritless Faretta/Marsden claim on appeal. Further, the Court finds no basis to
 United States District Court




                                  13
                                       conclude that if appellate counsel had raised this meritless claim, Petitioner would have prevailed
                                  14
                                       in his appeal. Smith, 528 U.S. at 285-86.
                                  15
                                              In sum, appellate counsel’s failure to raise the Faretta/Marsden claim was neither
                                  16
                                       unreasonable nor prejudicial. Based on the foregoing, the state courts’ rejection of this claim was
                                  17
                                       not an unreasonable application of Supreme Court precedent or based on an unreasonable
                                  18
                                       determination of the facts in light of the evidence presented. See 28 U.S.C. § 2254(d); Richter,
                                  19
                                       562 U.S. at 100-03. Accordingly, Petitioner is not entitled to federal habeas relief on this claim.
                                  20
                                                      3.      Exclusion of Victim’s Medical Records (Claim 3)
                                  21
                                              Petitioner claims his constitutional right to present a defense was violated when the trial
                                  22
                                       court excluded evidence from the victim’s medical records.6 Dkt. No. 1 at 5, 51-64. More
                                  23

                                  24   6
                                         On September 10, 2018, Petitioner filed a request to supplement his argument for Claim 3 with
                                  25   “one sheet of paper, a transcript from the testimony of the complaining witness . . . [that] goes
                                       with the argument concerning the trial court erring in excluding medical evidence.” Dkt. No. 19 at
                                  26   1. However, the full trial record, which includes the entire transcript of the victim’s testimony, has
                                       been provided to the Court. See 2RT 351-401. There is no need for Petitioner to supplement the
                                  27   record further with one page from the transcript. Therefore, his request to supplement the record
                                       is denied as moot. Dkt. No. 19.
                                  28                                                    21
                                   1
                                       specifically, Petitioner alleges that a portion of the excluded medical records would have shown
                                   2
                                       that the victim did not report having a sore throat, which would have contradicted her claim of
                                   3
                                       having been choked. Id. While Petitioner also argued that the medical records “contained
                                   4
                                       references to negative results regarding strangulation and sexual injuries,” the majority of his
                                   5
                                       arguments in support of this claim center around the medical records with negative results for sore
                                   6
                                       throat, which he claims would have “bolstered the theory that [the victim] conjured up her story
                                   7
                                       against [Petitioner.]” Id. at 57, 60.
                                   8
                                                                      State Court Opinion
                                   9
                                              The state appellate court described the factual background on this claim and rejected it as
                                  10
                                       follows:
                                  11
                                              Appellant contends the trial court erred in excluding evidence of Doe’s medical records
                                  12          that he maintains were admissible as business records under Evidence Code section
Northern District of California
 United States District Court




                                              1271.[FN 3] He urges that the exclusion of this evidence violated his constitutional right to
                                  13          present a defense.
                                  14                  [FN 3]: Further statutory references will be to the Evidence Code unless otherwise
                                                      specified.
                                  15
                                              During his cross-examination of Doe, after confirming her testimony that when she went to
                                  16          Kaiser she reported having a “very sore throat from being strangled,” appellant sought to
                                              read and question her about portions of her medical records indicating that she “tested
                                  17          negative for a sore throat in all of her reports, showed no signs of pain to her throat.” The
                                              prosecutor raised a hearsay objection, stating that appellant would be “more or less
                                  18          testifying on the part of the doctor. We don’t know in what phrase those questions were
                                              asked or answers were given, and because of that, she can’t possibly testify to what the
                                  19          doctors wrote down in the notes.” When the prosecutor indicated there were no plans to put
                                              the medical records into evidence, the court ruled that the statements appellant wished to
                                  20          read were hearsay and told appellant he could not refer to the records.
                                  21          Later, appellant asked whether he would be able to present medical records in his defense.
                                              Appellant wanted to point out a reference in the Kaiser records to “no hoarseness.”[FN 4]
                                  22          He also wanted to use pages from the CCRMC records that “say negative with
                                              everything.... I wanted to read the results, negative for the CT scans and everything. They
                                  23          came back with nothing.”[FN 5] The court asked if there was any reason the records could
                                              not be admitted and the prosecutor replied, “Other than the fact that they’re kind of
                                  24          unintelligible evidence without someone explaining their significance; just allow the jury to
                                              speculate. [¶] I don’t know if anybody knows the significance of a negative CT scan.”
                                  25          Appellant argued, “A negative—it’s not rocket science. CT scan is for the neck and the
                                              neck which has to deal with strangulation and everything was fine.” The prosecutor agreed
                                  26          that the results of the CT scan were admissible over a hearsay objection because the
                                              medical records were produced pursuant to a subpoena, but argued that the jury would not
                                  27          be able to understand the significance of the results without medical testimony and would
                                  28                                                    22
                                   1          “leap to conclusions” about their meaning, and that appellant was not entitled to argue that
                                              the negative CT scan was inconsistent with Doe’s testimony about strangulation because
                                   2          this would be a medical opinion. When appellant reiterated that “people understand what
                                              negative means,” the court stated that it understood the prosecutor’s concern because “I do
                                   3          know what that means, but in terms of having any kind of medical background, it doesn’t
                                              have any significance to me one way or the other.”
                                   4
                                                     [FN 4]: The Kaiser report includes the statement, “Pt c/o mild Rt shoulder pain,
                                   5                 some mild o[d]ynophagia [painful swallowing], but no hoarseness.” A list of the
                                                     symptoms Doe reported when she was evaluated at Kaiser indicates, “[n]egative for
                                   6                 headaches, nosebleeds, congestion and sore throat.”
                                   7                 [FN 5]: The CCRMC records include, “At this point in time, patient reports neck
                                                     discomfort from the choking ... [d]enies any re[s]piratory difficulty, phonation
                                   8                 difficulty but reports pain with swallowing. Denies any headaches, photophobia or
                                                     neck stiffness.... She has no cervical, thoracic, or lumbosacral spine tenderness but
                                   9                 she does have some soft tissue swelling with an abrasion/bruise noted in the left
                                                     lower neck anteriorly.”
                                  10
                                              After the prosecutor ascertained that the sexual assault nurse would be able to testify as to
                                  11          whether a normal CT scan was consistent or inconsistent with the history Doe provided, the
                                              court indicated that the two-page CT report included in the medical records could be
                                  12          admitted. The report concludes with the statement, “No acute osseous or soft tissue
Northern District of California
 United States District Court




                                              pathology identified.” The nurse testified on direct examination that a normal neck CT was
                                  13          not inconsistent with the report of strangulation and that it was standard practice to do a CT
                                              when strangulation was reported because, depending on the type of strangulation and
                                  14          amount of pressure used, there could be broken bones in the neck or swelling that might
                                              impair the airway. Appellant chose not to put the CT report into evidence after an exchange
                                  15          in which the court told him that “the reports themselves” were hearsay.[FN 6]
                                  16                 [FN 6]: By appellant’s description, he withdrew the evidence in frustration after the
                                                     court told him the reports were still hearsay and he “could not argue contradictions
                                  17                 from the evidence to the jury.” It is less than clear exactly what was being discussed
                                                     when appellant made his decision. Immediately after appellant completed cross-
                                  18                 examining Officer Choe about his interrogation, the court and parties discussed
                                                     exhibits to be admitted in evidence. The court indicated that the two-page CT report
                                  19                 could be marked as defense exhibit M. Appellant asked, “Am I allowed to use the
                                                     comparisons between testimony and what was said on the actual reports from the
                                  20                 officers that contradict things?” The court told him the reports were hearsay but
                                                     could have been used to cross-examine the officers. Appellant said, “[n]ot the
                                  21                 officer. I’m talking about the statements of the accuser, things she said that don’t
                                                     match up with[.]” The court reiterated that “the reports are hearsay unless it came
                                  22                 out in the testimony somehow. You could certainly comment on whatever evidence
                                                     that was received in the trial that may be contradictory to other evidence received in
                                  23                 the trial. But the reports themselves are hearsay.” When appellant asked, “[h]ow do
                                                     I receive testimony from the officers?” the court said it could not give him legal
                                  24                 advice, but his closing argument had to be based on evidence or logical inferences
                                                     drawn from evidence. Exhibit M was then marked for identification and appellant
                                  25                 stated he would not be using it.
                                  26   McClendon, 2015 WL 5257759, *8-9 (footnotes in original and brackets added).

                                  27          The state appellate court then set forth the relevant state and federal law, and it denied this

                                  28                                                    23
                                   1
                                       claim as follows:
                                   2
                                              Section 1271 provides: “Evidence of a writing made as a record of an act, condition, or
                                   3          event is not made inadmissible by the hearsay rule when offered to prove the act, condition,
                                              or event if: [¶] (a) The writing was made in the regular course of a business; [¶] (b) The
                                   4          writing was made at or near the time of the act, condition, or event; [¶] (c) The custodian or
                                              other qualified witness testifies to its identity and the mode of its preparation; and [¶]
                                   5          (d) The sources of information and method and time of preparation were such as to indicate
                                              its trustworthiness.”
                                   6
                                              “Hospital records are often admissible under the business records exception to the hearsay
                                   7          rule, assuming a custodian of records or other duly qualified witness satisfies the
                                              requirement of the exception. (§ 1271.) Compliance with a subpoena duces tecum often
                                   8          dispenses with the need for a live witness to establish the business records exception.
                                              (§ 1560 et seq.)” (In re R.R. (2010) 187 Cal. App. 4th 1264, 1280.) But when these records
                                   9          are based on hearsay, an independent exception to the hearsay rule is required for each
                                              level of hearsay. (People v. Ayers (2005) 125 Cal. App. 4th 988, 995.) Here, appellant
                                  10          sought admission of portions of the hospital records documenting the symptoms Doe
                                              reported when she went to Kaiser. Respondent asserts that even if the hospital records
                                  11          themselves were admissible because they were produced pursuant to a subpoena, Doe’s
                                              statements regarding her symptoms were hearsay not subject to any exception.
                                  12
Northern District of California
 United States District Court




                                              We need not determine whether the trial court erred in finding the Kaiser records
                                  13          inadmissible because any error in excluding this evidence was harmless under any standard
                                              of review. As a result of the ruling, the jury did not see the Kaiser records indicating that
                                  14          Doe did not report having a sore throat; appellant was not able to confront Doe with any
                                              inconsistency between her trial testimony that her throat hurt when she went to Kaiser and
                                  15          indications in the records that she did not report this symptom; and appellant was unable to
                                              use the records to argue to the jury that such inconsistency undermined Doe’s credibility or
                                  16          that her failure to report throat pain demonstrated she had not been strangled. But the
                                              medical records in fact documented that Doe did report throat pain both at Kaiser and later
                                  17          at CCRMC, and, in any event, the evidence she had been strangled was overwhelming.
                                  18          First, while the pages of the Kaiser records to which appellant draws our attention indicated
                                              Doe did not report a “sore throat” or “hoarseness,” they did document her report of “mild
                                  19          odynophagia,” or painful swallowing, and other pages of the same records reflect that Doe
                                              did report throat pain. Under the section heading “Medical,” the Kaiser records state “pt
                                  20          reports pain to throat and tongue,” with a patient-reported pain rating of three on a scale of
                                              one to ten. “Flowsheet Data” documenting the Kaiser assessment, under “Pain
                                  21          Assessment,” reflects “aching” throat pain with a pain score of five at 11:09 a.m., 1:00 p.m.
                                              and 3:00 p.m., then a score of four for aching throat pain at 3:15 p.m. The flowsheet data,
                                  22          for “eyes, ears, nose, and throat assessment,” documents “denies symptoms” at 1:00 p.m.
                                              and 3:15 p.m. The CCRMC records state that Doe reported “reports neck discomfort from
                                  23          the choking” and “pain with swallowing.” Rae, the nurse who performed the SART
                                              examination, testified that Doe reported her neck and throat were hurting while she was
                                  24          being choked, and that during the examination Doe was ”given a trial of ice chips to try to
                                              swallow them because her throat hurt so bad.”[FN 7]
                                  25
                                                     [FN 7]: The medical records’ simultaneous indication that Doe reported throat
                                  26                 “pain” but denied a “sore” throat illustrates the basis for the prosecutor’s objection
                                                     that to allow appellant to argue the significance of the notations in the records that
                                  27                 Doe was “negative” for sore throat would be to allow appellant to testify “on the
                                  28                                                   24
                                   1          part of the doctor.” One possible explanation is that Doe was distinguishing
                                              between the “aching” throat pain she attributed to being choked from the “sore
                                   2          throat” one might have with a cold or other illness. In the absence of testimony to
                                              explain the context and import of the medical notes, there would have been no basis
                                   3          for appellant to argue any particular conclusion from these records.
                                   4   In addition to the fact that the medical records clearly documented Doe complaining of
                                       neck and throat pain, there was abundant other evidence that Doe was choked.
                                   5   The petechiae Rae saw on Doe’s face and inner eyelids were consistent with strangulation
                                       and indicated “a lot of pressure” was used. Rae found injuries to Doe’s tongue and lip that
                                   6   were consistent with Doe’s report of biting down on her tongue, and testified that biting the
                                       tongue was consistent with someone being choked. The loss of bladder control Doe
                                   7   reported was also consistent with being choked, the result of the brain being deprived of
                                       oxygen. Rae also found two reddened abraded areas on Doe’s neck, an injury Rae testified
                                   8   was not unusual in a strangulation case and could result from the assailant’s fingers or the
                                       victim trying to claw the hands off the neck.[FN 8] Doe was reluctant to drink because it
                                   9   had hurt when she tried to swallow pudding at Kaiser, Rae saw Doe grimace when she tried
                                       to swallow, and Doe’s voice was raspy; Rae testified that both difficulty swallowing and a
                                  10   raspy voice are consistent with being strangled. Rae also testified that the fact the CT
                                       scan did not find any abnormalities was not inconsistent with a history of strangulation, as
                                  11   a person can have trouble swallowing after strangulation if there is no damage to the
                                       trachea.
                                  12
Northern District of California




                                              [FN 8]: Under “Physical Examination,” the CCRMC records state that Doe had
 United States District Court




                                  13          “some soft tissue swelling with an abrasion/bruise noted in the left lower neck
                                              anteriorly.”
                                  14
                                       Aside from all this evidence, in the recorded phone call appellant did not deny strangling
                                  15   Doe, and in his police interview he admitted doing so.
                                  16   At most, the medical records appellant sought to place in evidence would have supported—
                                       though certainly not compelled—an inference that Doe was inconsistent in reporting her
                                  17   symptoms at Kaiser. And despite the court’s ruling, appellant argued in his closing that
                                       Doe’s first complaint at the hospital was that she was raped, not that her throat hurt; that
                                  18   Rae confirmed the CT scan of Doe’s neck was negative, there was no damage to Doe’s
                                       trachea and there was “nothing wrong with her neck at all”; and that the doctor at Kaiser
                                  19   said there was “no hoarseness.”
                                  20   Given the many references to throat pain in the medical records and the other evidence of
                                       Doe’s physical condition supporting her report of being strangled, it is clear that any error
                                  21   in failing to admit the requested records into evidence did not affect the verdict.[FN 9]
                                  22          [FN 9]: Appellant describes this as a close case based on weak evidence, urging that
                                              it is clear the jury did not find Doe’s testimony “completely credible” because its
                                  23          deliberations lasted as long as the presentation of evidence, the jury requested
                                              transcripts of Doe’s and appellant’s testimony regarding June 3 and readback of
                                  24          Rae’s testimony about Doe’s report of the “sequence of events of events regarding
                                              sex and oral sex” and the jury acquitted appellant of “most of the charges.” The
                                  25          factors appellant describes, however, do not necessarily indicate a rejection of
                                              Doe’s credibility. The jury accepted Doe’s claim that appellant forcibly raped and
                                  26          orally copulated her after tying and binding her, and inflicted corporal injury upon
                                              her. With respect to these offenses, the jury found in appellant’s favor only in
                                  27          rejecting the allegations that he inflicted great bodily injury. This conclusion
                                  28                                            25
                                   1                  depended not on Doe’s testimony but on the legal significance of her injuries. The
                                                      acquittal on the charge of attempted murder does not necessarily mean the jury
                                   2                  disbelieved Doe’s account; it might simply mean the jury did not believe the
                                                      prosecution had proved beyond a reasonable doubt that appellant intended to kill
                                   3                  Doe. The acquittal on the charge of threatening a witness says nothing about the
                                                      jury’s evaluation of Doe’s credibility in describing the charged offenses; it was
                                   4                  based on a letter appellant wrote.
                                   5   Id. at *9-11 (footnotes in original and brackets added).

                                   6                                   Applicable Federal Law
                                   7          A state court’s procedural or evidentiary ruling may be subject to federal habeas review if

                                   8   it violates federal law, either by infringing upon a specific federal constitutional or statutory

                                   9   provision or by depriving the defendant of the fundamentally fair trial guaranteed by due process.

                                  10   See Pulley v. Harris, 465 U.S. 37, 41 (1984); Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th

                                  11   Cir. 1991); Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985), cert. denied, 478 U.S. 1021

                                  12   (1986). A federal court can disturb on due process grounds a state court’s procedural or
Northern District of California
 United States District Court




                                  13   evidentiary ruling only if the ruling was arbitrary or so prejudicial that it rendered the trial

                                  14   fundamentally unfair. See Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir. 1995); Colley v.

                                  15   Sumner, 784 F.2d 984, 990 (9th Cir.) cert. denied, 479 U.S. 839 (1986).

                                  16          Further, “state and federal rulemakers have broad latitude under the Constitution to

                                  17   establish rules excluding evidence from criminal trials.” Holmes v. South Carolina, 547 U.S. 319,

                                  18   324 (2006) (internal quotation marks omitted); see also Montana v. Egelhoff, 518 U.S. 37, 42

                                  19   (1996) (holding due process does not guarantee defendant right to present all relevant evidence).

                                  20   This latitude is limited, however, by a defendant’s constitutional rights to due process and to

                                  21   present a defense, rights originating in the Sixth and Fourteenth Amendments. See Holmes, 547

                                  22   U.S. at 324. “While the Constitution prohibits the exclusion of defense evidence under rules that

                                  23   serve no legitimate purpose or that are disproportionate to the ends that they are asserted to

                                  24   promote, well-established rules of evidence permit trial judges to exclude evidence if its probative

                                  25   value is outweighed by certain other factors such as unfair prejudice, confusion of the issues, or

                                  26   potential to mislead the jury.” Id. at 325-26; Egelhoff, 518 U.S. at 42 (holding that exclusion of

                                  27   evidence does not violate due process unless “it offends some principle of justice so rooted in the

                                  28                                                      26
                                   1
                                       traditions and conscience of our people as to be ranked as fundamental.”). But “at times a state’s
                                   2
                                       rules of evidence cannot be mechanistically applied and must yield in favor of due process and the
                                   3
                                       right to a fair trial.” Lunbery v. Hornbeak, 605 F.3d 754, 762 (9th Cir. 2010) (finding California’s
                                   4
                                       application of evidentiary rules to exclude hearsay testimony that bore persuasive assurances of
                                   5
                                       trustworthiness and was critical to defense violated right to present evidence).
                                   6
                                              In deciding if the exclusion of evidence violates the due process right to a fair trial or the
                                   7
                                       right to present a defense, the court balances the following five factors: (1) the probative value of
                                   8
                                       the excluded evidence on the central issue; (2) its reliability; (3) whether it is capable of evaluation
                                   9
                                       by the trier of fact; (4) whether it is the sole evidence on the issue or merely cumulative; and
                                  10
                                       (5) whether it constitutes a major part of the attempted defense. Chia v. Cambra, 360 F.3d 997,
                                  11
                                       1004 (9th Cir. 2004) (citing Miller v. Stagner, 757 F.2d 988, 994 (9th Cir. 1985)); Drayden v.
                                  12
Northern District of California




                                       White, 232 F.3d 704, 711 (9th Cir. 2000) (same). The court must also give due weight to the state
 United States District Court




                                  13
                                       interests underlying the state evidentiary rules on which the exclusion was based. See Chia, 360
                                  14
                                       F.3d at 1006; Miller, 757 F.2d 988, 995 (9th Cir. 1985). The Miller balancing test, however, is a
                                  15
                                       creation of circuit law and, consequently, is not “clearly established Federal law” for purposes of
                                  16
                                       habeas corpus review under 28 U.S.C. § 2254(d)(1). See Moses v. Payne, 555 F.3d 742, 760 (9th
                                  17
                                       Cir. 2009). Thus, because the Supreme Court has considered whether an evidentiary rule, by its
                                  18
                                       own terms, violated a defendant’s constitutional right to present evidence, but has not directly
                                  19
                                       considered whether a trial court’s exercise of discretion to exclude evidence, under a
                                  20
                                       constitutionally sound evidentiary rule, violated a defendants’ constitutional right to present
                                  21
                                       evidence, a state court’s failure to apply the Miller balancing test is not contrary to or an
                                  22
                                       unreasonable application of clearly established Supreme Court precedent. See id. at 758-59.
                                  23
                                              Even if an evidentiary error is of constitutional dimension, the court must consider whether
                                  24
                                       the error was harmless under Brecht. Dillard v. Roe, 244 F.3d 758, 767 n.7 (9th Cir. 2001).
                                  25
                                                                      Analysis
                                  26
                                              In Claim 3, Petitioner argues that the trial court erred in excluding evidence from Jane
                                  27

                                  28                                                     27
                                   1
                                       Doe’s medical records—specifically records “which contained references to negative results
                                   2
                                       regarding strangulation and sexual injuries”—because they were admissible under the business
                                   3
                                       records exception to the hearsay rule under California Evidence Code § 1271. Dkt. No. 1 at 53,
                                   4
                                       60. In his petition, Petitioner elaborates on the importance of the medical records to his defense as
                                   5
                                       follows:
                                   6
                                              In the instant case, the complainant testified that the sexual and violent acts had occurred,
                                   7          but there was inconclusive corroborating forensic evidence. Appellant tried to present
                                              evidence to support that lack of injury, which would corroborate his defense and damage or
                                   8          destroy the complainant’s credibility. He needed to counter testimony that despite Doe’s
                                              allegations that she had been choked, there was no hoarseness and findings were negative
                                   9          for sore throat. (2RT 526, 533-534.) Appellant needed the report to support that it was
                                              consensual sex and lack of violent intent or actions on his part and counter Doe’s testimony
                                  10          with the corroborating medical evidence. (See, SACT pp. 12-14 (sealed record).)
                                  11   Id. at 57. Petitioner also contends that the exclusion of the medical records (including the two-

                                  12   page CT report) violated his constitutional right to present a defense. Id. at 55-56.
Northern District of California
 United States District Court




                                  13          First, to the extent Claim 3 alleges a violation of state law, such a claim fails because a

                                  14   state evidentiary rule cannot be the basis for federal habeas relief. See Estelle v. McGuire, 502

                                  15   U.S. 62, 67-68 (1991) (federal habeas unavailable for violations of state law or for alleged error in

                                  16   the interpretation or application of state law). As such, Petitioner may not challenge the trial

                                  17   court’s evidentiary ruling on the grounds that it violated the state’s evidence code. See Jammal v.

                                  18   Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991). Further, the failure to comply with a state’s

                                  19   rules of evidence is neither a necessary nor sufficient basis for granting federal habeas relief, and

                                  20   indeed the presence or absence of a state law violation is irrelevant. Id.; see also Estelle, 502 U.S.

                                  21   at 67-68.

                                  22          Even if the claim is cognizable in federal habeas, the state appellate court reasonably

                                  23   rejected it. As mentioned above, at trial, Petitioner sought to admit portions of the medical records

                                  24   indicating that the victim “tested negative for a sore throat in all of her reports [and] showed no

                                  25   signs of pain to her throat,” thus contradicting her testimony that she had been strangled.

                                  26   McClendon, 2015 WL 5257759, *8. The trial court excluded the medical records on the basis that

                                  27   introducing these statements without any expert testimony to explain their meaning to the jury was

                                  28                                                     28
                                   1
                                       unwarranted. Id. The state appellate court did not reach the question whether the trial court had
                                   2
                                       erred in finding the medical records were inadmissible but found that “any error in excluding this
                                   3
                                       evidence was harmless under any standard of review.” Id. at *9.
                                   4
                                              Applying the required standard of heightened deference in evaluating the state court
                                   5
                                       decision, the Court finds the state appellate court’s rejection of this claim was not unreasonable.
                                   6
                                       Even if Claim 3 is considered under Miller’s balancing test, the Court does not find that
                                   7
                                       Petitioner’s due process rights were violated by the exclusion of medical records. As mentioned
                                   8
                                       above, Petitioner asserts that the medical records “which contained references to negative results
                                   9
                                       regarding strangulation and sexual injuries” were necessary to attack the victim’s credibility. Dkt.
                                  10
                                       No. 1 at 53. Accordingly, the Court considers the weight of this evidence on the central issue of
                                  11
                                       the victim’s credibility in applying the Miller balancing test: (1) the probative value of the
                                  12
Northern District of California




                                       excluded evidence was minimal because the defense theory that the victim lied about the
 United States District Court




                                  13
                                       strangulation and sexual injuries relied on the fact that she merely gave purportedly inconsistent
                                  14
                                       statements when reporting her symptoms; (2) Petitioner offered no other evidence to support the
                                  15
                                       defense theory regarding the victim’s lack of credibility based on her inconsistent statements to
                                  16
                                       medical personnel, and therefore the reliability of such inconsistent statements in the medical
                                  17
                                       records was low; (3) whether the medical records—such as the negative CT report—were capable
                                  18
                                       of evaluation by the trier of fact is questionable because such records required explanation from a
                                  19
                                       medical professional and could cause the jury to speculate and make conclusions jurors are not
                                  20
                                       capable of making; (4) the defense attacked the victim’s credibility through extensive cross-
                                  21
                                       examination regarding inconsistencies between her statements describing the strangulation and
                                  22
                                       sexual injuries, and therefore the excluded evidence was cumulative as impeachment material; and
                                  23
                                       (5) the only factor weighing favor of Petitioner is that he claims that the excluded medical records
                                  24
                                       evidence constituted a major part of the attempted defense, which was speculative for the reasons
                                  25
                                       noted above. See Chia, 360 F.3d at 1004. With only one of these factors weighing in Petitioner’s
                                  26
                                       favor, it cannot be said that the exclusion of the medical records violated Petitioner’s rights to a
                                  27

                                  28                                                     29
                                   1
                                       fair trial and to present a defense under Miller. Id.
                                   2
                                              In addition, the decision to exclude the medical records was not so prejudicial that it
                                   3
                                       rendered the trial fundamentally unfair. As the state appellate court noted, other portions of the
                                   4
                                       medical records not referenced by Petitioner contained many references to the victim having
                                   5
                                       reported painful swallowing and throat pain. McClendon, 2015 WL 5257759, *10. And the
                                   6
                                       CCRMC records reflected that the victim had reported “neck discomfort from the choking” and
                                   7
                                       “pain from swallowing.” Id. Nurse Rae also testified that during the SART examination, the
                                   8
                                       victim reported her neck and throat were hurting from being choked, and that she tried swallowing
                                   9
                                       ice chips to alleviate some pain. Id. The state appellate court found that in addition to the medical
                                  10
                                       records which significantly documented the victim’s symptoms of neck and throat pain, there was
                                  11
                                       other physical evidence consistent with strangulation—broken capillaries around her face and
                                  12
Northern District of California




                                       eyelids, biting injuries to her tongue and lip, the loss of bladder control, bruising around her neck,
 United States District Court




                                  13
                                       painful swallowing, and a raspy voice. Id. There was also evidence from the recorded phone call
                                  14
                                       where Petitioner did not deny strangling Jane Doe and his police interview where he admitted to
                                  15
                                       doing so. Id. at *11.
                                  16
                                              Based on the foregoing, the state appellate court’s rejection of this claim was not an
                                  17
                                       unreasonable application of Supreme Court precedent or based on an unreasonable determination
                                  18
                                       of the facts in light of the evidence presented. 28 U.S.C. § 2254(d). Accordingly, Petitioner is not
                                  19
                                       entitled to habeas relief on this claim.
                                  20
                                                      4.       Admission of Prior Domestic Violence Incidents (Claim 4) and
                                  21                           Instructional Error (Claim 5)
                                  22          In Claim 4, Petitioner claims that the trial court inappropriately admitted inaccurate

                                  23   evidence of his prior uncharged acts of domestic violence, thereby abusing its discretion under

                                  24   California Evidence Code §§ 1109 and 352. Dkt. No. 1 at 6, 65-72. Petitioner further claims that

                                  25   his federal due process rights were violated by the admission of this propensity evidence,

                                  26   rendering his trial fundamentally unfair. Id.

                                  27          Claim 5 is related to Claim 4 because Petitioner claims that the trial court’s erroneous

                                  28                                                     30
                                   1
                                       CALCRIM No. 852 instruction allowed the jury to infer guilt on all of the charges based on a
                                   2
                                       propensity to commit domestic violence. Dkt. No. 1 at 6, 73-78. Petitioner further claims his
                                   3
                                       federal due process rights were violated because the instructions misrepresented the prosecution’s
                                   4
                                       burden of proof. Id.
                                   5
                                              In one section of its decision, the state appellate court resolved both Petitioner’s challenges
                                   6
                                       to the evidence and instructions on the use of the evidence of uncharged domestic violence. Thus,
                                   7
                                       this Court will do the same and resolves Claims 4 and 5 below.
                                   8
                                                                     State Court Opinion
                                   9
                                              The state appellate court outlined the applicable state law, including the relevant state
                                  10
                                       cases, and rejected both Claims 4 and 5 as follows:
                                  11
                                              Appellant also contends the trial court abused its discretion in permitting the prosecution to
                                  12          present evidence of several uncharged incidents of domestic violence by him against Doe.
Northern District of California
 United States District Court




                                              When appellant sought exclusion of this evidence before trial, the court found under
                                  13          section 352 that it had significant probative value that was not outweighed by prejudice and
                                              that it would not be unduly time consuming.
                                  14
                                              Section 1109, subdivision (a)(1), provides: “Except as provided in subdivision (e) or (f), in
                                  15          a criminal action in which the defendant is accused of an offense involving domestic
                                              violence, evidence of the defendant’s commission of other domestic violence is not made
                                  16          inadmissible by Section 1101 [evidence of other crimes to prove conduct] if the evidence
                                              is not inadmissible pursuant to Section 352.” Section 352 gives the trial court discretion to
                                  17          exclude evidence “if its probative value is substantially outweighed by the probability that
                                              its admission will (a) necessitate undue consumption of time or (b) create substantial
                                  18          danger of undue prejudice, of confusing the issues, or of misleading the jury.”
                                  19          Noting that evidence is admissible only if it is relevant to a disputed material issue in the
                                              case (§ 350), appellant argues that the evidence of past incidents of domestic abuse were
                                  20          relevant to only one of the six counts with which he was charged. As to the other five
                                              counts—rape, oral copulation, attempted murder and intimidating a witness—appellant
                                  21          urges the prior domestic abuse evidence was not probative and was unduly prejudicial.
                                              Although the prosecutor argued that all the counts involved domestic violence, the trial
                                  22          court ruled the evidence of uncharged domestic violence would be limited to the single
                                              “specific charged act of domestic violence.”
                                  23
                                              Section 1109 creates an exception to the rule that evidence of prior criminal acts is
                                  24          generally inadmissible to show a defendant’s propensity to commit such acts. (People v.
                                              Brown (2011) 192 Cal. App. 4th 1222.) Analogous exceptions have been established for
                                  25          evidence of prior sexual offenses committed by the defendant in a sexual offense case
                                              (§ 1108), prior abuse of an elder or dependent person by a defendant charged with abuse of
                                  26          an elder or dependent person (§ 1109, subd. (a)(2)) and prior child abuse by a person
                                              charged with an offense involving child abuse (§ 1109, subd. (a)(3)). The California
                                  27          Supreme Court, in People v. Falsetta (1999) 21 Cal. 4th 903, 907, held that section 1108
                                  28                                                    31
                                   1   does not violate the constitutional guarantee of due process largely because the retention of
                                       the trial court’s discretion to exclude evidence under section 352 provides a “safeguard”
                                   2   against use of the other crimes evidence in cases where admission could result in a
                                       fundamentally unfair trial. (Falsetta, at pp. 916-917.) As we observed in People v. Johnson
                                   3   (2010) 185 Cal. App. 4th 520, 529, the courts of appeal have uniformly followed the
                                       reasoning of Falsetta in upholding the constitutionality of section 1109.[FN 10]
                                   4
                                              [FN 10]: Recognizing this point, appellant challenges the constitutionality of
                                   5          section 1109 only to preserve the argument for federal review.
                                   6   The legislative history of section 1109 explains the rationale for applying special
                                       evidentiary rules in domestic violence cases. We have previously noted the explanation in
                                   7   one bill analysis that “‘evidence of other acts is important in domestic violence cases
                                       because of the typically repetitive nature of domestic violence crimes, and because of the
                                   8   acute difficulties of proof associated with frequently uncooperative victims and third-party
                                       witnesses who are often children or neighbors who may fear retaliation from the abuser and
                                   9   do not wish to become involved.’” (People v. Brown (2000) 77 Cal. App. 4th 1324, 1333,
                                       quoting Assem. Com. on Public Safety, Analysis of Sen. Bill No. 1876 (1995-1996 Reg.
                                  10   Sess.) June 25, 1996, p. 4.) This legislative analysis further explained: “[T]he legislative
                                       history of the statute recognizes the special nature of domestic violence crime, as follows:
                                  11   ‘The propensity inference is particularly appropriate in the area of domestic violence
                                       because on-going violence and abuse is the norm in domestic violence cases. Not only is
                                  12   there a great likelihood that any one battering episode is part of a larger scheme of
Northern District of California
 United States District Court




                                       dominance and control, that scheme usually escalates in frequency and severity. Without
                                  13   the propensity inference, the escalating nature of domestic violence is likewise masked. If
                                       we fail to address the very essence of domestic violence, we will continue to see cases
                                  14   where perpetrators of this violence will beat their intimate partners, even kill them, and go
                                       on to beat or kill the next intimate partner. Since criminal prosecution is one of the few
                                  15   factors which may interrupt the escalating pattern of domestic violence, we must be willing
                                       to look at that pattern during the criminal prosecution, or we will miss the opportunity to
                                  16   address this problem at all.’ (Assem. Com. [ ] on Public Safety[, Analysis of Sen. Bill No.
                                       1876 (1995-1996 Reg. Sess.) June 25, 1996,] pp. 3-4.)” (People v. Johnson (2000) 77 Cal.
                                  17   App. 4th 410, 419; People v. Brown, supra, 192 Cal. App. 4th at pp. 1235-1236.)
                                  18   “‘[T]he California Legislature has determined the policy considerations favoring the
                                       exclusion of evidence of uncharged domestic violence offenses are outweighed in criminal
                                  19   domestic violence cases by the policy considerations favoring the admission of such
                                       evidence.’ (People v. Johnson[, supra,] 77 Cal. App. 4th [at p. 420].) Section 1109, in
                                  20   effect, ‘permits the admission of defendant’s other acts of domestic violence for the
                                       purpose of showing a propensity to commit such crimes. [Citation.]’ (People v. Hoover
                                  21   (2000) 77 Cal. App. 4th 1020, 1024; see also People v. Soto (1998) 64 Cal. App. 4th 966,
                                       979-981 [history of section 1108].) ‘[I]t is apparent that the Legislature considered the
                                  22   difficulties of proof unique to the prosecution of these crimes when compared with other
                                       crimes where propensity evidence may be probative but has been historically prohibited.’
                                  23   (People v. Brown[, supra,] 77 Cal. App. 4th [at pp.] 1333-1334.)” (People v. Brown, supra,
                                       192 Cal. App. 4th at pp. 1232-1233.)
                                  24
                                       Here, the evidence of prior domestic violence was clearly relevant to the charged infliction
                                  25   of corporal injury to a cohabitant. All the incidents involved the same victim and occurred
                                       within 14 months of the charged offenses. The prior incidents were thus highly probative of
                                  26   appellant’s propensity to commit violent acts against Doe, allowing the jury to evaluate the
                                       present charge in the context of appellant and Doe’s overall relationship. The prior
                                  27   incidents, all of which involved appellant restraining, pushing and shoving Doe, were not
                                  28                                            32
                                   1   unduly prejudicial; rather, they were far less inflammatory than the charged offenses. The
                                       evidence was not unduly time consuming: Each of the four incidents was described by Doe
                                   2   and corroborated by brief testimony from the police officers who responded on each
                                       occasion.
                                   3
                                       Appellant maintains that the evidence should have been excluded because it had no
                                   4   probative value, and was unduly prejudicial, with respect to the majority of the charges
                                       against him. “ ‘ “ ‘The “prejudice” referred to in Evidence Code section 352 applies to
                                   5   evidence which uniquely tends to evoke an emotional bias against the defendant as an
                                       individual and which has very little effect on the issues.’ ” ’ ” (People v. Branch (2001) 91
                                   6   Cal. App. 4th 274, 286.) In appellant’s view, his trial was rendered fundamentally unfair
                                       because the evidence of past domestic violence allowed the jury to convict him of the
                                   7   sexual offenses based on the “extraneous factor[]” of his propensity to commit domestic
                                       violence.
                                   8
                                       The jury was instructed pursuant to CALCRIM No. 852 that if it found the prosecution
                                   9   proved the uncharged domestic violence by a preponderance of the evidence, it could, but
                                       was not required to, conclude appellant was “disposed or inclined to commit domestic
                                  10   violence and, based on that decision, also conclude that [appellant] was likely to commit
                                       and did commit [the offense] in Inflicting Corporal Injury to Cohabitant, as charged here,
                                  11   or the lesser-included offense of Battery of a Cohabitant. If you conclude that [appellant]
                                       committed the uncharged domestic violence, that conclusion is only one factor to consider
                                  12   along with all the other evidence. It is not sufficient by itself to prove that the defendant is
Northern District of California
 United States District Court




                                       guilty of Inflicting Corporal Injury to Cohabitant, or of the lesser-included offense of
                                  13   Battery on the Cohabitant. The People must still prove the charge beyond a reasonable
                                       doubt.”[FN 11] The prosecutor, in closing argument, reiterated this point, telling the jurors
                                  14   that if they decided appellant committed the uncharged domestic violence, “you may but
                                       are not required to conclude ... from that evidence that the defendant was disposed or
                                  15   inclined to commit domestic violence” and “also to conclude that the defendant was likely
                                       to commit and did commit count 5 as charged here. That’s the corporal injury to
                                  16   cohabitant.”
                                  17          [FN 11]: CALCRIM No. 852, as given in this case, provides in full:
                                  18                  “The People have presented evidence that the defendant committed
                                                      domestic violence that was not charged in this case, specifically:
                                  19                  incidents that allegedly occurred on the following dates:
                                  20                  “April 18, 2011, May 25, 2011, July 10, 2011, and April 7, 2012.
                                  21                  “Domestic violence means abuse committed against an adult who
                                                      is the cohabitant or former cohabitant of the defendant.
                                  22
                                                      “Abuse means intentionally or recklessly causing or attempting to
                                  23                  cause bodily injury, or placing another person in reasonable fear of
                                                      imminent serious bodily injury to himself or herself or to someone
                                  24                  else.
                                  25                  “The term cohabitant means two unrelated persons living together
                                                      for a substantial period of time, resulting in some permanency of
                                  26                  the relationship. Factors that may determine whether people [are]
                                                      cohabiting include, but are not limited to, (1) sexual relations
                                  27                  between the parties while sharing the same residence, (2) sharing
                                  28                                             33
                                   1                  of income or expenses, (3) joint use or ownership of property,
                                                      (4) the parties’ holding themselves out as husband and wife, (5) the
                                   2                  parties’ registering as domestic partners, (6) the continuity of the
                                                      relationship, and (7) the length of the relationship.
                                   3
                                                      “You may consider this evidence only if the People have proved
                                   4                  by a preponderance of the evidence that the defendant in fact
                                                      committed the uncharged domestic violence. Proof by a
                                   5                  preponderance of the evidence is a different burden of proof from
                                                      proof beyond a reasonable doubt. A fact is proved by a
                                   6                  preponderance of the evidence if you conclude that it is more
                                                      likely than not that the fact is true.
                                   7
                                                      “If the People have not met this burden of proof, you must
                                   8                  disregard this evidence entirely.
                                   9                  “If you decide that the defendant committed the uncharged
                                                      domestic violence, you may, but are not required to, conclude from
                                  10                  that evidence that the defendant was disposed or inclined to
                                                      commit domestic violence and, based on that decision, also
                                  11                  conclude that the defendant was likely to commit and did commit
                                                      Inflicting Corporal Injury to Cohabitant, as charged here, or the
                                  12                  lesser-included offense of Battery of a Cohabitant. If you conclude
Northern District of California
 United States District Court




                                                      that the defendant committed the uncharged domestic violence,
                                  13                  that conclusion is only one factor to consider along with all the
                                                      other evidence. It is not sufficient by itself to prove that the
                                  14                  defendant is guilty of Inflicting Corporal Injury to Cohabitant or of
                                                      the lesser-included offense of Battery on the Cohabitant. The
                                  15                  People must still prove the charge beyond a reasonable doubt.”
                                  16                  The form instruction includes an optional last sentence: “[Do not
                                                      consider this evidence for any other purpose [except for the limited
                                  17                  purpose of <insert other permitted purpose, e.g., determining the
                                                      defendant’s credibility>].]” The Bench Notes to CALCRIM No.
                                  18                  852 state, “Give the final sentence that begins with ‘Do not
                                                      consider’ on request.”
                                  19
                                       The jury instructions, emphasized by the prosecutor’s argument, directed the jurors that
                                  20   they were permitted to consider evidence of appellant’s propensity to commit domestic
                                       violence as evidence that he committed only one of the charged offenses, the corporal
                                  21   injury to cohabitant charged in count 5. The instruction singled out this offense and nothing
                                       in this or any other instruction suggested the uncharged domestic violence evidence could
                                  22   be used as a basis for finding appellant guilty of the other charged counts. “Jurors are
                                       presumed able to understand and correlate instructions and are further presumed to have
                                  23   followed the court’s instructions.” (People v. Sanchez (2001) 26 Cal. 4th 834, 852.)
                                  24   Appellant urges that the jury instruction did not adequately restrict the jury’s consideration
                                       of the domestic violence evidence to the domestic violence count because the court failed
                                  25   to include the optional last line of CALCRIM No. 852, which reads: “[Do not consider this
                                       evidence for any other purpose [except for the limited purpose of <insert other permitted
                                  26   purpose, e.g., determining the defendant’s credibility> ].]”[FN 12] We disagree. Since
                                       there was no “other purpose” the jury needed to be told about, the last line of the
                                  27   instruction would simply have stated, “Do not consider this evidence for any other
                                  28                                            34
                                   1   purpose.” This point was implicit in the instruction as a whole: As we have said, the
                                       instruction explicitly directed the jury that it could consider the evidence with respect to a
                                   2   single charged offense, necessarily indicating the evidence could not be so considered with
                                       respect to the other charged offenses. No other reasonable interpretation of the instruction
                                   3   is possible.
                                   4          [FN 12]: Appellant also argues the instruction improperly permitted the jury to infer
                                              guilt based on propensity rather than proof of the elements of the charged offenses,
                                   5          effectively lowering the prosecution’s burden of proof in violation of his due
                                              process rights. Recognizing that the California courts have resolved such challenges
                                   6          to CALCRIM No. 852 and the analogous form instructions concerning evidence of
                                              sex offenses under section 1108 against him (People v. Johnson (2008) 164 Cal.
                                   7          App. 4th 731, 739 [CALCRIM No. 852]; People v. [Reliford] (2003) 29 Cal. 4th
                                              1007, 1012-1016 [CALJIC No. 2.50.01]; People v. Schnabel (2007) 150 Cal. App.
                                   8          4th 83, 87 [CALCRIM No. 1191] ), he raises these issues only to preserve them for
                                              federal review.
                                   9
                                       Although what we have said thus far resolves appellant’s challenges to the evidence and
                                  10   instructions on use of the evidence of uncharged domestic violence, we observe that the
                                       trial court was mistaken in its belief that this evidence had to be limited to the charge of
                                  11   infliction of corporal injury to cohabitant. The court’s ruling on this point was not an
                                       exercise of its discretion; its comments make clear that it believed the limitation was
                                  12   required. When the prosecutor urged that the jury should be able to consider the evidence
Northern District of California




                                       as to the other counts because all “involve[d] domestic violence,” the court paused to look
 United States District Court




                                  13   at the bench notes and then stated, “Seems to be limited though to charged—a specific
                                       charged act of domestic violence as defined by Penal Code Section 13700.” The prosecutor
                                  14   argued that the definition in Penal Code section 13700 is “intentionally or recklessly
                                       causing or attempting to cause bodily injury, or placing another person in reasonable
                                  15   apprehension of imminent serious bodily injury to himself or herself or another,” and that
                                       appellant caused Doe to be placed in fear for the other counts, as well as for count 5
                                  16   (corporal injury to cohabitant). The court responded, “Well, I’m going to leave it as it is.”
                                  17   Section 1109 permits evidence of other incidents of domestic violence in a prosecution for
                                       “an offense involving domestic violence.” The statute operates not only in a prosecution for
                                  18   a charge of domestic violence specifically but also where the defendant is charged with a
                                       violent offense committed in circumstances that show it was “abuse” committed against a
                                  19   present or former spouse, cohabitant or person with whom the suspect has had a child or a
                                       dating or engagement relationship. (§ 1109, subd. (d)(3); Pen. Code, § 13700, subd. (b);
                                  20   People v. Brown, supra, 192 Cal. App. 4th at p. 1237.)[FN 13] For example, a defendant
                                       charged with murdering his former girlfriend after a long period of attempting to intimidate
                                  21   her after she broke up with him “was clearly ‘accused of an offense involving domestic
                                       violence’ within the meaning of section 1109.” (Brown, at p. 1237.) The Brown court
                                  22   agreed with the trial court’s observation that “‘murder is the ultimate form of domestic
                                       violence.’” (Id. at p. 1225.) People v. Poplar (1999) 70 Cal. App. 4th 1129, 1138-1139, in
                                  23   which the defendant was charged with forcibly raping his girlfriend during an argument
                                       after she said she wanted to end the relationship, rejected the argument that section 1109
                                  24   applies “‘to the classic kind of pushing, shoving, hitting, slapping, punching’ and not to ‘a
                                       specific sexual offense such as rape.’” (Poplar, at p. 1138.) The court explained, “The
                                  25   definition of domestic violence/abuse (‘reasonable apprehension of imminent serious
                                       bodily injury to ... herself’) encompasses the definition of rape (‘fear of immediate and
                                  26   unlawful bodily injury on the person’). Defendant was charged with an offense involving
                                       domestic violence, that is, rape. As the prosecutor argued, rape is a higher level of domestic
                                  27   violence, a similar act of control.” (Id. at p. 1139.)
                                  28                                            35
                                   1
                                                      [FN 13:] Section 1109, subdivision (d)(3), provides: “‘Domestic violence’ has the
                                   2                  meaning set forth in Section 13700 of the Penal Code. Subject to a hearing
                                                      conducted pursuant to Section 352, which shall include consideration of any
                                   3                  corroboration and remoteness in time, ‘domestic violence’ has the further meaning
                                                      as set forth in Section 6211 of the Family Code, if the act occurred no more than
                                   4                  five years before the charged offense.”
                                   5                  Penal Code section 13700, subdivision (b), defines “domestic violence” as “abuse
                                                      committed against an adult or a minor who is a spouse, former spouse, cohabitant,
                                   6                  former cohabitant, or person with whom the suspect has had a child or is having or
                                                      has had a dating or engagement relationship.” “Abuse” is defined as “‘intentionally
                                   7                  or recklessly causing or attempting to cause bodily injury, or placing another person
                                                      in reasonable apprehension of imminent serious bodily injury to himself or herself,
                                   8                  or another.’” (Pen. Code, § 13700, subd. (a).)
                                   9                  Family Code section 6211 defines “domestic violence” as “abuse” perpetrated
                                                      against a present or former spouse or cohabitant (Fam. Code, § 6211, subds. (a) &
                                  10                  (b)), a “person with whom the respondent is having or has had a dating or
                                                      engagement relationship” (id., subd. (c)), a “person with whom the respondent has
                                  11                  had a child, where the presumption applies that the male parent is the father of the
                                                      child of the female parent under the Uniform Parentage Act (Part 3 (commencing
                                  12                  with Section 7600) of Division 12)” (id., subd. (d)), a “child of a party or a child
Northern District of California
 United States District Court




                                                      who is the subject of an action under the Uniform Parentage Act, where the
                                  13                  presumption applies that the male parent is the father of the child to be protected”
                                                      (id., subd. (e)), or “[a]ny other person related by consanguinity or affinity within the
                                  14                  second degree” (id., subd. (f)).
                                  15          Here, all the offenses appellant was charged with committing against Doe on June 3
                                              “involv[ed] domestic violence.” Doe described the offenses, sexual and otherwise, as part
                                  16          of a continuous physical assault that occurred when appellant became upset and angry
                                              because he thought Doe was seeing other men. The forcible sex offenses and attempted
                                  17          murder charges, like the charge of infliction of corporal injury on a cohabitant, clearly
                                              involved “abuse” committed against a cohabitant. (§§ 1109, subd. (d)(3), Pen. Code,
                                  18          § 13700, subds. (a), (b).) Contrary to appellant’s claim that the evidence of uncharged
                                              domestic violence had no relevance to the majority of the charges against him, it would
                                  19          have been entirely proper for the court to have instructed the jury that it could consider that
                                              evidence with respect to the charges of forcible rape, forcible oral copulation and attempted
                                  20          murder, as well as with respect to the charge of infliction of corporal injury to a cohabitant.
                                  21   McClendon, 2015 WL 5257759, *11-15 (footnote in original and brackets added).

                                  22                                  Challenge to Admission of Propensity Evidence
                                  23                                  i.      Applicable Federal Law
                                  24          A state court’s evidentiary ruling is not subject to federal habeas review unless the ruling

                                  25   violates federal law, either by infringing upon a specific federal constitutional or statutory

                                  26   provision or by depriving the defendant of the fundamentally fair trial guaranteed by due process.

                                  27   See Pulley v. Harris, 465 U.S. 37, 41 (1984); Jammal, 926 F.2d at 919-20. The admission of

                                  28                                                     36
                                   1
                                       evidence is not subject to federal habeas review unless a specific constitutional guarantee is
                                   2
                                       violated or the error is of such magnitude that the result is a denial of the fundamentally fair trial
                                   3
                                       guaranteed by due process. See Henry v. Kernan, 197 F.3d 1021, 1031 (9th Cir. 1999); Colley v.
                                   4
                                       Sumner, 784 F.2d 984, 990 (9th Cir.), cert. denied, 479 U.S. 839 (1986). Evidence violates due
                                   5
                                       process only if “there are no permissible inferences the jury may draw from the evidence.”
                                   6
                                       Jammal, 926 F.2d at 920 (emphasis in original). Evidence must “be of such quality as necessarily
                                   7
                                       prevents a fair trial” for its admission to violate due process. Id. (quoting Kealohapauole v.
                                   8
                                       Shimoda, 800 F.2d 1463, 1465 (9th Cir. 1986)). Notwithstanding the above, the Ninth Circuit has
                                   9
                                       observed that:
                                  10
                                              The Supreme Court has made very few rulings regarding the admission of evidence as a
                                  11          violation of due process. Although the Court has been clear that a writ should be issued
                                              when constitutional errors have rendered the trial fundamentally unfair, it has not yet made
                                  12          a clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due
Northern District of California
 United States District Court




                                              process violation sufficient to warrant issuance of the writ.
                                  13
                                       Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (internal citation omitted) (finding that
                                  14
                                       trial court’s admission of irrelevant pornographic materials was “fundamentally unfair” under
                                  15
                                       Ninth Circuit precedent but not contrary to, or an unreasonable application of, clearly established
                                  16
                                       federal law under § 2254(d)). Therefore, “[u]nder AEDPA, even clearly erroneous admissions of
                                  17
                                       evidence that render a trial fundamentally unfair may not permit the grant of federal habeas corpus
                                  18
                                       relief if not forbidden by ‘clearly established Federal law,’ as laid out by the Supreme Court.” Id.
                                  19
                                       (quoting 28 U.S.C. § 2254(d)). In addition, the Supreme Court has left open the question of
                                  20
                                       whether admission of propensity evidence violates due process. Estelle v. McGuire, 502 U.S. 62,
                                  21
                                       75 n.5 (1991) (declining to rule on the constitutionality of propensity evidence); see also Alberni
                                  22
                                       v. McDaniel, 458 F.3d 860, 866–67 (9th Cir. 2006) (recognizing Supreme Court has expressly
                                  23
                                       reserved whether admission of propensity evidence violates due process as an “open question”).
                                  24
                                                                      ii.     Analysis
                                  25
                                              Under these binding authorities, the state appellate court’s rejection of Petitioner’s due
                                  26
                                       process claim does not warrant granting federal habeas relief under AEDPA, because a California
                                  27

                                  28                                                      37
                                   1
                                       trial court’s admission of evidence pursuant to California Evidence Code § 1109 to show
                                   2
                                       propensity does not violate any principle of clearly established federal law. See Holley, 568 F.3d
                                   3
                                       at 1101.
                                   4
                                              While no federal court has specifically ruled on the constitutionality of section 1109,
                                   5
                                       several circuit courts have upheld the use of propensity evidence under Rules 413 and 414 of the
                                   6
                                       Federal Rules of Evidence. See, e.g., United States v. Castillo, 140 F.3d 874, 881 (10th Cir.
                                   7
                                       1998); United States v. Mound, 149 F.3d 799, 801 (8th Cir. 1998). The Ninth Circuit has upheld
                                   8
                                       the constitutionality of Rule 414, permitting admission of evidence of similar crimes in child
                                   9
                                       molestation cases. See United States v. LeMay, 260 F.3d 1018, 1024-25 (9th Cir. 2001), cert.
                                  10
                                       denied, 534 U.S. 1166 (2002). The court held in LeMay that Rule 414 is not unconstitutional
                                  11
                                       because it is limited in its function by Rule 403. Id. at 1026-27. Rule 403 directs judges to
                                  12
Northern District of California




                                       exclude any evidence submitted under Rule 414 that is more prejudicial than probative. Id. at
 United States District Court




                                  13
                                       1027. The court reasoned that this balancing mechanism eliminates any due process concerns
                                  14
                                       from Rule 414, because “[a]s long as the protections of Rule 403 remain in place to ensure that
                                  15
                                       potentially devastating evidence of little probative value will not reach the jury, the right to a fair
                                  16
                                       trial remains adequately safeguarded.” Id. at 1026.
                                  17
                                              The reasoning of LeMay applies equally to this case, because the California rules are
                                  18
                                       analogous to the federal rules. The admission of evidence under section 1109 is limited by section
                                  19
                                       352. See Evid. Code §§ 1108(a), 1109(a)(1). Section 352 parallels Rule 403 of the Federal Rules
                                  20
                                       of Evidence because it permits a trial judge to exclude evidence when its probative value is
                                  21
                                       substantially outweighed by its prejudicial effect. See Evid. Code § 352. As the California
                                  22
                                       Supreme Court held in Falsetta, the requirement under section 352 to balance the prejudicial
                                  23
                                       effect of the evidence against its probative value ensures that evidence admitted under section
                                  24
                                       1109 will not infringe on the right to a fair trial guaranteed under the Due Process Clause. People
                                  25
                                       v. Falsetta, 21 Cal. 4th 903, 913 (1999).
                                  26
                                              Finally, as noted above, the United States Supreme Court has never held that the admission
                                  27

                                  28                                                      38
                                   1
                                       of evidence of prior crimes violates the right to due process. See Estelle, 502 U.S. at 75 n.5;
                                   2
                                       Alberni, 458 F.3d at 864-67. Because habeas relief may not be granted unless the state court
                                   3
                                       decision was contrary to, or an unreasonable application of, clearly established federal law as
                                   4
                                       determined by the Supreme Court, see 28 U.S.C. § 2254, and there is no Supreme Court precedent
                                   5
                                       on point, the decision of the appellate court cannot be said to have contradicted or unreasonably
                                   6
                                       applied clearly established federal law in upholding the constitutionality of sections 1108 and
                                   7
                                       1109. See Alberni, 458 F.3d at 866-67 (under AEDPA, habeas relief cannot be granted on claim
                                   8
                                       Supreme Court has reserved); id. at 874-75 (although habeas relief may still be available after
                                   9
                                       AEDPA on reserved issues, as to propensity evidence there is insufficient Supreme Court
                                  10
                                       authority of any kind to clearly establish a due process right not to have such evidence admitted)
                                  11
                                       (McKeown, J., concurring in part and dissenting in part). Accordingly, the state appellate court’s
                                  12
Northern District of California




                                       decision regarding the admission of prior acts of domestic violence was not contrary to, or an
 United States District Court




                                  13
                                       unreasonable application of, clearly established Supreme Court precedent. See 28 U.S.C. §
                                  14
                                       2254(d)(1).
                                  15
                                              Even if Petitioner raised a cognizable due process claim, habeas relief would still be
                                  16
                                       unavailable because the admission of evidence was not arbitrary “or so prejudicial that it rendered
                                  17
                                       the trial fundamentally unfair.” Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir. 1995). The
                                  18
                                       admission of evidence violates due process only if there are no permissible inferences that the jury
                                  19
                                       may draw from the evidence. See Jammal, 926 F.2d at 920; see also Terrovona v. Kincheloe, 912
                                  20
                                       F.2d 1176, 1180-81 (9th Cir. 1990) (admission of prior bad act testimony did not violate due
                                  21
                                       process where trial court balanced probative weight against prejudicial effect and gave jury
                                  22
                                       cautionary instruction). Here, Petitioner previously committed four separate incidents of domestic
                                  23
                                       violence and contends that the evidence of past acts should have been excluded because it lacked
                                  24
                                       probative value and was unduly prejudicial. Each incident involved physical altercations such as
                                  25
                                       restraining or pushing the victim and could be corroborated by police officers who responded to
                                  26
                                       the altercation. McClendon, 2015 WL 5257759, *2-3, *13. The state appellate court also noted
                                  27

                                  28                                                    39
                                   1
                                       that each incident “involved the same victim and occurred within 14 months of the charged
                                   2
                                       offenses[,]” establishing the prior acts as pertinent. Id. at *13. Next, because the four incidents
                                   3
                                       involved actions “far less inflammatory than the charged offenses[,]” the admission of this
                                   4
                                       evidence was not unduly prejudicial. Id. Finally, the trial court instructed the jury to consider the
                                   5
                                       past acts as a factor for only one of the charged offenses. Id. By including these cautionary
                                   6
                                       instructions and balancing the probative weight of the evidence against prejudicial effect, the trial
                                   7
                                       court did not violate Petitioner’s due process rights.
                                   8
                                               In sum, the state appellate court’s decision regarding the admission of prior acts of
                                   9
                                       domestic violence was not contrary to, or an unreasonable application of, clearly established
                                  10
                                       Supreme Court precedent. See 28 U.S.C. § 2254(d)(1). Accordingly, Petitioner is not entitled to
                                  11
                                       habeas corpus relief on Claim 4.
                                  12
Northern District of California
 United States District Court




                                                                       Challenge to Instruction on the Use of Propensity Evidence
                                  13
                                                                       i.      Applicable Federal Law
                                  14
                                               A challenge to a jury instruction solely as an error under state law does not state a claim
                                  15
                                       cognizable in federal habeas corpus proceedings. See Estelle, 502 U.S. at 71-72. To obtain
                                  16
                                       federal collateral relief for errors in the jury charge, a petitioner must show that the instruction by
                                  17
                                       itself so infected the entire trial that the resulting conviction violates due process. See id. at 72;
                                  18
                                       see also Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (“‘[I]t must be established not
                                  19
                                       merely that the instruction is undesirable, erroneous or even “universally condemned,” but that it
                                  20
                                       violated some [constitutional right].’”). In other words, the court must evaluate jury instructions
                                  21
                                       in the context of the overall charge to the jury as a component of the entire trial process. United
                                  22
                                       States v. Frady, 456 U.S. 152, 169 (1982) (citing Henderson v. Kibbe, 431 U.S. 145, 154 (1977)).
                                  23
                                               In order to show a due process violation, the defendant must show both ambiguity and a
                                  24
                                       “reasonable likelihood” that the jury applied the instruction in a way that violates the Constitution,
                                  25
                                       such as relieving the state of its burden of proving every element beyond a reasonable doubt.
                                  26
                                       Waddington v. Sarausad, 555 U.S. 179, 190-191 (2009) (internal quotations and citations
                                  27

                                  28                                                      40
                                   1
                                       omitted). A “meager ‘possibility’” that the jury misapplied the instruction is not enough. Kansas
                                   2
                                       v. Carr, __ U.S. __, 136 S. Ct. 633, 643 (2016) (quoting Boyde v. California, 494 U.S. 370, 384
                                   3
                                       (1990)).
                                   4
                                                                      ii.     Analysis
                                   5
                                              Here, the state appellate court reasonably rejected Claim 5, in which Petitioner contends
                                   6
                                       that the trial court’s jury instruction misrepresented the prosecution’s burden of proof and allowed
                                   7
                                       the jury to infer guilt as to all of his charged offenses based on his propensity to commit the
                                   8
                                       crimes. The trial court’s jury instruction “allow[ed], but [did] not require, [the] jury to infer a
                                   9
                                       specified conclusion if the government proved certain predicate acts.” United States v. Warren, 25
                                  10
                                       F.3d 890, 897 (9th Cir. 1994). The trial court clearly instructed the jury that it could only consider
                                  11
                                       Petitioner’s past, uncharged acts of domestic violence “if the People have proved by a
                                  12
Northern District of California




                                       preponderance of the evidence that [Petitioner] in fact committed the uncharged domestic
 United States District Court




                                  13
                                       violence.” McClendon, 2015 WL 5257759, *13 fn. 11. The trial court also instructed the jury that
                                  14
                                       if it decided the People had shown that Petitioner committed the uncharged domestic violence, the
                                  15
                                       jury “could, but was not required to,” find that Petitioner was predisposed to commit domestic
                                  16
                                       violence. Id. However, the acts of uncharged domestic violence were “only one factor to consider
                                  17
                                       along with all the other evidence,” and the People still had to show beyond a reasonable doubt that
                                  18
                                       Petitioner was guilty of inflicting corporal injury on his cohabitant. Id. Moreover, because the
                                  19
                                       instruction was permissive in nature, the jury was not required to consider the evidence.
                                  20
                                       Accordingly, Petitioner’s claim that the trial court’s jury instructions lowered the prosecution’s
                                  21
                                       burden is unfounded.
                                  22
                                              Petitioner also contends that by omitting the sentence, “Do not consider this evidence for
                                  23
                                       any other purpose [except for the limited purpose of ___],” the trial court allowed the jury to infer
                                  24
                                       guilt for all the charges. However, as the California Court of Appeal noted, the jury instructions
                                  25
                                       already specified that the past, uncharged acts of domestic violence were to be considered to
                                  26
                                       establish an inclination only to commit the offenses of “Inflicting Corporal Injury to Cohabitant,”
                                  27

                                  28                                                      41
                                   1
                                       or “Battery of a Cohabitant.” McClendon, 2015 WL 5257759, *13, 14 n.12. And the state
                                   2
                                       appellate court noted that there was no “‘other purpose’” for the jury to be cautioned about. Id. at
                                   3
                                       *14. Unless proven otherwise, jurors are presumed to have followed the instructions given.
                                   4
                                       Weeks v. Angelone 528 U.S. 225, 234 (2000). Petitioner has presented no evidence to rebut this
                                   5
                                       presumption.
                                   6
                                              Finally, Petitioner fails to prove that the instruction had a “substantial and injurious effect
                                   7
                                       or influence in determining the jury’s verdict.” See Brecht, 507 U.S. at 637-38. Setting aside the
                                   8
                                       prior acts of domestic violence, Petitioner’s guilt for the charges could still be properly inferred
                                   9
                                       from the medical reports, expert witness testimony by the SART nurse, and Petitioner’s own
                                  10
                                       admissions. The victim’s injuries and the SART nurse’s testimony corroborated the victim’s
                                  11
                                       claims that she was gagged, tied, choked, and sexually assaulted by the Petitioner. More
                                  12
Northern District of California




                                       specifically, the victim had petechiae on her face, bite marks on her tongue, and red abrasions on
 United States District Court




                                  13
                                       her neck, which were consistent with common bodily responses to strangulation, including self-
                                  14
                                       defense against strangulation. 2RT 508-518. The victim also exhibited trauma to her vaginal
                                  15
                                       region that could have been consistent with sexual assault. 2RT 528-529, 537. Although
                                  16
                                       Petitioner challenged this evidence on cross-examination, his conversation with the victim in the
                                  17
                                       pretext call and his own admissions and confessions during a police interrogation could support a
                                  18
                                       finding of guilt. See, e.g., 3RT 619-628.
                                  19
                                              In sum, Petitioner alleges that the trial court erred in misrepresenting the prosecution’s
                                  20
                                       burden of proof and providing ambiguous jury instructions, but Petitioner misreads the trial
                                  21
                                       court’s instructions, fails to rebut the presumption that the jury followed the instructions, and fails
                                  22
                                       to show the instruction had a prejudicial effect on the verdict. Accordingly, Petitioner’s improper
                                  23
                                       jury instruction claim is denied.
                                  24
                                                      5.      Cumulative Error (Claim 6)
                                  25
                                              In his final claim, Petitioner contends that the cumulative effect of the errors discussed in
                                  26
                                       Claims 1 through 5 violated his due process rights. Dkt. No. 1 at 6, 81-83. The state appellate
                                  27

                                  28                                                     42
                                   1
                                       court determined that it did not need to address Petitioner’s cumulative error claim after rejecting
                                   2
                                       the individual claims of error. McClendon, 2015 WL 5257759, *16 n.14. Petitioner raised his
                                   3
                                       cumulative error claim in his petition for review. See Answer, Ex. G; Dkt. No. 13-13 at 226-27.
                                   4
                                       As mentioned above, no reasoned decision exists on his cumulative error claim because the state
                                   5
                                       supreme court summarily denied the petition. See Answer, Ex. H. Nonetheless, even under an
                                   6
                                       independent review of the record, Petitioner is not entitled to federal habeas relief on this claim.
                                   7
                                              The Ninth Circuit has held that in exceptional cases, although no single trial error is
                                   8
                                       sufficiently prejudicial to warrant reversal, the cumulative effect of several trial errors may
                                   9
                                       prejudice a defendant so much that his conviction must be overturned. See Alcala v. Woodford,
                                  10
                                       334 F.3d 862, 893-95 (9th Cir. 2003) (reversing conviction where multiple constitutional errors
                                  11
                                       hindered defendant’s efforts to challenge every important element of proof offered by
                                  12
Northern District of California




                                       prosecution). Cumulative error is more likely to be found prejudicial when the government’s case
 United States District Court




                                  13
                                       is weak. See id.
                                  14
                                              However, where there is no single constitutional error existing as to Claims One through
                                  15
                                       Five, nothing can accumulate to the level of a constitutional violation. See Hayes v. Ayers, 632
                                  16
                                       F.3d 500, 524 (9th Cir. 2011) (if there was “no error of constitutional magnitude occurred, no
                                  17
                                       cumulative prejudice is possible”). Because Petitioner’s Claims 1 through 5 fail, there is no single
                                  18
                                       constitutional error that exists. See id. Therefore, the state supreme court reasonably rejected
                                  19
                                       Petitioner’s cumulative error claim. See Answer, Ex. H. Accordingly, Petitioner is not entitled to
                                  20
                                       relief under the cumulative error doctrine.
                                  21
                                              C.      Certificate of Appealability
                                  22
                                              The federal rules governing habeas cases brought by state prisoners require a district court
                                  23
                                       that issues an order denying a habeas petition to either grant or deny therein a certificate of
                                  24
                                       appealability. See Rules Governing § 2254 Case, Rule 11(a).
                                  25
                                              A judge shall grant a certificate of appealability “only if the applicant has made a
                                  26
                                       substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the
                                  27

                                  28                                                     43
                                   1
                                       certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district
                                   2
                                       court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)
                                   3
                                       is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district
                                   4
                                       court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
                                   5
                                       473, 484 (2000).
                                   6
                                              Here, Petitioner has not made such a showing, and, accordingly, a certificate of
                                   7
                                       appealability will be denied.
                                   8
                                       IV.    CONCLUSION
                                   9
                                              For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a
                                  10
                                       certificate of appealability is DENIED.
                                  11
                                              The Clerk of the Court shall enter judgment in favor of Respondent and close the file.
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: 8/22/2019
                                  14

                                  15

                                  16                                                                 HAYWOOD S. GILLIAM, JR.
                                                                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    44
